Exhibit 10.1

November 8, 2013

Private and Confidential

Mr. Mark Wetzel

1231 Ingleside Avenue

McLean, VA 22101

 

Re: Employment as Chief Financial Officer and Treasurer

Dear Mark:

On behalf of Aviv REIT, Inc., I am pleased to extend to you this offer of full
time employment for the above referenced position under the below listed general
terms and conditions. If you are in agreement with these terms, please sign on
the line provided below and forward this letter to me on November 8, 2013.

Position: Chief Financial Officer and Treasurer (“CFO”). You will be employed by
Aviv Asset Management, L.L.C., as is the case with all other company employees,
and will also hold the title of CFO of Aviv REIT, Inc.

Reporting: Craig Bernfield, Chairman and Chief Executive Officer (“CEO”).

Responsibilities: You will work with all key members of management, including
Craig Bernfield, CEO, and Steven Insoft, President. Your responsibilities are
outlined in Appendix I.

Anticipated Start Date: You will assume the position of CFO on a date to be
mutually agreed upon, and you will begin your full time employment with the
company in Chicago, Illinois on a date to be mutually agreed upon.

Office Location: You will work at the company’s offices in Chicago, currently
located at 303 W. Madison Street, Suite 2400, Chicago, Illinois 60606.

Sign-On Cash Payment: You will receive a lump sum cash payment of $249,000,
payable on February 1, 2014, subject to your continuous employment with Aviv
through such date.

Replacement of Unvested Options and RSUs and Sign-On Equity:

(i) Replacement Equity. In replacement of your current unvested options and
restricted stock units (“RSUs”), on the first day of your employment, you will
receive a grant of Aviv time-vested RSUs equal to $1,800,000 that will vest in 3
equal installments on March 1, 2014, March 1, 2015 and March 1, 2016, consistent
with the vesting schedule for your current unvested options and RSUs.



--------------------------------------------------------------------------------

(ii) Sign-On Equity. In addition, on the first day of your employment, you will
receive a sign-on grant of Aviv time-based RSUs equal to $500,000 that will vest
in 3 equal installments on the first through third one-year anniversaries of the
first day of your employment.

For each of these grants, the number of time-vested RSUs awarded will be based
on the 20 day trailing average closing share price of Aviv common stock prior to
the grant date. Any sale of vested RSUs will be subject to the management
lock-up that expires on March 20, 2014 and the terms of Aviv’s LTIP and forms of
agreement (described below).

Employment Agreement: We are prepared to enter into an employment agreement on
substantially the same terms as your current employment agreement, as modified
to address the provisions already described in this letter, with the following
exceptions:

 

  (i) in the event of your termination by Aviv without cause or by you for good
reason you will not receive a pro rata annual incentive award, as Aviv’s annual
incentive program requires employment through the last day of the calendar year
to be eligible for such an award;

 

  (ii) the employment agreement will expire at the end of 4 years without
extension terms, but the Aviv RSU award agreements do provide for accelerated
vesting and other provisions in connection with certain change of control
events;

 

  (iii) you will be required to sign Aviv’s form of officer Indemnification
Agreement; and

 

  (iv) the restrictive covenant, release of claims, governing law and
arbitration provisions will be tailored to conform to Aviv’s business and
Illinois law, and your requirement to maintain confidentiality will continue
indefinitely.

A draft of your proposed Employment Agreement with Aviv is attached hereto as
Appendix II.

Annual Base Salary: Your base salary for the remainder of 2013 will be based on
an annual base salary of $345,000, payable in accordance with the company’s
bi-weekly payroll practice. For 2014, you will receive an increase in your
annual base salary proportional to any increase in annual base salary given to
Steven Insoft, President.

Annual Incentive: In 2014, you will be eligible for an annual incentive cash
payment of 60% of your base salary consistent with your current level of annual
incentive, or $207,000, with a potential to earn 2 times that amount based on
successful achievement of defined company performance, subject to the terms and
conditions of the company’s annual incentive program, described in Appendix III.
Please see Appendix IV for a summary of your total direct compensation including
your long term incentive compensation described in the next paragraph.

Long Term Incentive Compensation: You will be eligible to participate in the
company’s long term incentive program (“LTIP”). Your 2014 grant will be based on
a target value of $750,000 to be granted at the time grants are made to all
other employees, typically in the first quarter of 2014. As more specifically
described in Appendix III, 25% of your LTIP grant will be in the form of RSUs,
subject to 3-year time-based cliff vesting. The balance of your grant, or 75%,
will be subject to performance based vesting over a 3-year period. The actual
number of performance-based RSUs that may vest is up to two times the original
number granted, depending on Aviv’s performance, as more fully described in
Appendix II. Dividends will be paid in stock retroactively at the time the RSUs
vest, which we understand is different from your current arrangement. Forms of
the time-vested and performance-vested RSU award agreements are attached in
Appendix III.



--------------------------------------------------------------------------------

Relocation: Beginning with the effective date of your employment, and continuing
until August 15, 2014, you will spend not less than 4 days a week working in our
office in Chicago, with the company paying for your travel, hotel and other
reasonable expenses. You will otherwise be working on a full-time basis
commensurate with your role as CFO of the company. It is our mutual goal to have
you working full time in Chicago before August 15, 2014.

Relocation Benefits: In connection with your relocation, the company will
reimburse you for reasonable moving expenses related to the movement of your
household goods from your current home in McLean, Virginia to your new home in
the Chicago area. The company will pay for all air and hotel expenses for a
reasonable number of visits to Chicago for your spouse and family to find a
residence.

Annual Vacation Leave: During your employment, you will be eligible for 4 weeks
annual vacation leave, earned in accordance with the company’s policy.

Other Paid Time Off: During your employment, you will be eligible for 6 sick or
personal days annually, in accordance with the company’s policy.

Health Insurance: During your employment, you will be eligible to participate in
the company’s health plan, according to the enrollment schedule and the terms
and conditions of the plan. The company will pay for the cost of your insurance.
Family coverage is available at your expense. Coverage is subject to a 60-day
waiting period.

Dental Insurance: During your employment, you will be eligible to participate in
the company’s dental plan, according to the enrollment schedule and the terms
and conditions of the plan. The company will pay for the cost of your insurance.
Family coverage is available at your expense. Coverage is subject to a 60-day
waiting period.

401(k): Subject to a 90-day waiting period, you will be eligible to participate
in a 401(k) plan, up to the limit provided by and in accordance with the terms
and conditions of the plan.

Policies and Procedures: You will receive and be asked to sign the company’s
policies and procedures, code of conduct and code of ethics, a copy of which
will be provided to you. These policies and procedures will govern your
employment with the company.

 

Very truly yours,     /s/ Craig Bernfield     Craig Bernfield     Chairman and
Chief Executive Officer     Accepted:    

/s/ Mark Wetzel

    November 8, 2013 Mark Wetzel    



--------------------------------------------------------------------------------

Exhibit 10.1

Appendix I

Outline of Responsibilities



--------------------------------------------------------------------------------

Appendix I

Outline of Responsibilities

 

•   Role

 

  •   Advise CEO on strategic areas of focus outlined below.

 

  •   Collaborate with other members of management in all major business areas
as outlined below.

 

  •   Participate on Executive Management Committee with President & COO; EVP,
Administration and EVP, General Counsel.

 

  •   Participate in weekly management and investment committee meetings.

 

  •   Collaborate with CEO and President on all strategic matters and strategic
planning in relation to the growth of the business and the execution of the
business plan.

 

•   Capital Markets

 

  •   Oversee, mentor and collaborate with direct reports: David Smith, Managing
Director, Investor Relations; and Mark Kaczmarczyk, Managing Director, Capital
Markets.

 

  •   Drive capital plan across debt and equity.

 

  •   Help to establish company positioning within capital markets.

 

  •   Oversee investor relations function.

 

  •   Establish and drive the creation of a dynamic capital plan that finances
the execution of our annual business plan.

 

  •   Lead bond and other debt offerings.

 

  •   Oversee relationships with rating agencies, bank participants and
analysts.

 

  •   Actively participate in conferences on behalf of the firm.

 

  •   Oversee company corporate finance model.

 

•   Treasury

 

  •   Provide ongoing cash forecast.

 

  •   Establish and utilize corporate forecasting model in order to anticipate
near term liquidity issues as well as needed capital raises.

 

•   Accounting and Financial Reporting

 

  •   Oversee and collaborate with direct report Donna O’Neill, Chief Accounting
Officer.

 

  •   Collaborate with CAO as primary relationship contacts with auditors and
audit committee.

 

  •   Responsible for oversight of SOX related compliance.

 

  •   Oversight of quarterly SEC filings and other public disclosures.



--------------------------------------------------------------------------------

  •   Stay abreast of key accounting changes and peer group guidance shifts.

 

  •   Coordinate capital markets and accounting personnel on all material
impending capital and investment pipeline topics so as to ensure financial
control over F/S reporting.

 

  •   Responsible for monitoring debt covenants and compliance.

 

  •   Initiate, manage and finalize yearly budgeting. Work with President in
business planning and strategy process.

 

•   Real Estate Capital and Investment Program, Asset Management

 

  •   Interact with President & COO and the entire investment team in order to
effectively capital plan to accommodate acquisition and long term capital
reinvestment program.

 

  •   Work with President & COO in managing risk appetite of investment team
(balance/diversity of the portfolio, financing and loan maturities, etc.).



--------------------------------------------------------------------------------

Exhibit 10.1

Appendix II

Aviv Employment Agreement



--------------------------------------------------------------------------------

Appendix II

MARK L. WETZEL

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of November 8, 2013, by
and between Aviv Asset Management, L.L.C., a Delaware limited liability company
(the “Company”), and Mark L. Wetzel (the “Executive”).

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer and the Executive desires to accept such employment, on the terms set
forth below.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment for a term commencing as of the date that the Executive
commences employment with the Company, and ending on the fourth anniversary of
this Agreement, unless sooner terminated in accordance with the provisions of
Section 4 or Section 5 (the period during which the Executive is employed
hereunder being hereinafter referred to as the “Term”). The parties expressly
agree that designation of a Term in this Agreement does not in any way limit the
right of the parties to terminate this Agreement at any time as hereinafter
provided.

2. Duties.

2.1 Services as an Employee. The Executive, in his capacity as Chief Financial
Officer and Treasurer shall faithfully perform for the Company the duties of
said office and shall perform such other duties of an executive, managerial or
administrative nature, within the scope of authority commensurate with a chief
financial officer and treasurer of a public company, as shall be specified and
designated from time to time by the Company’s Chief Executive Officer (including
the performance of services for its publicly-traded parent, Aviv REIT, Inc.
(“Aviv REIT”) and holding the title of Chief Financial Officer and Treasurer of
Aviv REIT), and the other subsidiaries and affiliates of the Company without any
additional compensation). The Executive shall report to the Chief Executive
Officer. The Executive shall devote substantially all of the Executive’s
business time and effort to the performance of the Executive’s duties hereunder.
In no event shall the prior sentence prohibit the Executive from (i) performing
charitable activities, (ii) delivering lectures at educational institutions or
professional or corporate associations, or (iii) any other activities approved
in advance by the Chief Executive Officer, so long as such activities do not
contravene the prior sentence. Without the prior approval of the Chief Executive
Officer, Executive shall not serve in any executive capacity or as a member of
the governing board of any private or public for-profit company. Executive’s
principal place of employment shall be at the principal executive offices of the
Company in Chicago, Illinois.



--------------------------------------------------------------------------------

2.2 Additional Agreements. Simultaneously with the execution of this Agreement,
the Company and the Executive shall enter into an Indemnification Agreement in
substantially the form attached as Exhibit A (the “Indemnification Agreement”).

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Executive during the Term an annual salary
at the rate of Three Hundred Forty-Five Thousand Dollars ($345,000) per annum
(the “Annual Salary”), payable at times and in the manner consistent with the
Company’s general policies for its senior executives and subject to regular
deductions and withholdings as required by law. The Annual Salary may be
increased annually by an amount as may be approved by the Board of Directors of
Aviv REIT (the “Board”) or the Compensation Committee of the Board (the
“Compensation Committee”), and, upon such increase, the increased amount shall
thereafter be deemed to be the Annual Salary for purposes of this Agreement.
Under no circumstances shall the Annual Salary be reduced below the Annual
Salary paid to the Executive in the immediately preceding twelve (12) month
period without the Executive’s consent, other than, beginning on the 18th month
anniversary of the commencement of the Term, for across-the-board reductions
generally applicable to the Company’s senior executives.

3.2 Incentive Compensation. The Executive will be eligible to participate in any
short-term and long-term incentive compensation plans, annual bonus plans and
such other management incentive programs or arrangements of the Company approved
by the Board or Compensation Committee that are generally available to the
Company’s senior executives. Any incentive compensation shall be subject to, and
paid in accordance with, the terms and conditions of the applicable plans,
programs and arrangements.

(i) Short-Term Incentive Compensation. During the Term, the Executive shall be
entitled to participate in the Company’s short-term incentive compensation plan
(a “STIP”), with such opportunities as may be determined by the Compensation
Committee in its sole discretion (each, a “Target Bonus”); provided, however,
that for the bonus year ending December 31, 2014 and thereafter, the Executive
shall have a Target Bonus opportunity of 60% of the Executive’s Annual Salary,
with a maximum opportunity of 120% (as may be increased but not decreased,
except for across-the-board reductions generally applicable to the Company’s
senior executives from time to time). The Executive’s sign-on cash payment is
set forth in the section of the Offer Letter, executed by the Company and the
Executive simultaneously with this Agreement (the “Offer Letter”), entitled
“Sign-On Cash Payment.”

(ii) Long-Term Incentive Compensation. During the Term, the Executive shall be
entitled to participate in the Company’s long-term incentive compensation plan
with such opportunities, if any, as may be determined by the Compensation
Committee. During the Term, equity awards granted by the Compensation Committee
would be subject to the terms of the respective award agreements evidencing such
grants, as such terms are determined by the Compensation Committee, and the
applicable plan or program.

(iii) Payment. Payments under any of the Company’s incentive and other
compensation plans, if earned, shall be paid when incentive compensation is paid
to the Company’s senior executives in accordance with the terms of the
applicable plans, programs or arrangements.

 

-2-



--------------------------------------------------------------------------------

3.3 Equity-Based Awards. Effective on the date that the Executive begins
employment, the Company shall issue to the Executive, and the Executive agrees
to accept, the equity awards described in the section of the Offer Letter
entitled “Replacement of Unvested Options and RSUs and Sign-On Equity.”

3.4 Benefits – In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
medical, dental, vision and other health programs, 401(k) retirement savings
plan and similar benefits that may be available to other senior executives of
the Company generally, on the same terms as may be applicable to such other
executives, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.

3.5 Vacation. During the Term, the Executive shall be entitled to (i) vacation
of twenty (20) working days per year, (ii) sick and personal leave available to
other senior executives of the Company generally, and (iii) holidays recognized
by the Company. The Executive’s entitlement to vacation and sick and personal
leave will be subject to the Company’s accrual and carry-over rules applicable
to senior executives of the Company generally.

3.6 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement, provided that the Executive submits
such expenses for payment or reimbursement in accordance with the policies
applicable to senior executives of the Company generally.

3.7 Relocation and Other Expenses.

 

  (i) Executive shall be required to relocate to the greater Chicago, Illinois
metropolitan area no later than August 15, 2014.

 

  (ii) In connection with such relocation, the Executive shall be entitled to
the benefits described in the sections of the Offer Letter entitled “Relocation”
and “Relocation Benefits.”

4. Termination Due to Death or Disability.

4.1 Death. In the event of Executive’s death, all obligations of the Company and
Executive under Sections 1 through 3 will immediately cease except for
obligations which expressly continue after death, and the Company will pay
Executive’s beneficiary or estate, and Executive’s beneficiary or estate will be
entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination (as defined in section
6.3);

 

  (ii) In lieu of any cash bonus payment under Section 3.2 for the year in which
Executive dies, and without duplication with respect to Compensation Accrued at
Termination to which Executive is entitled, a Partial Year Bonus (as defined in
Section 6.6);

 

  (iii) (A) All stock options, common stock subject to forfeiture, Restricted
Stock Units (“RSUs”) and other equity awards held by Executive at the time of
his death that would have become vested and exercisable or free from repurchase
restrictions, as applicable, during the twelve (12) month period commencing on
the date of death if Executive had remained employed during such period shall
become fully vested and exercisable or free from repurchase restrictions or
other risk of forfeiture, as applicable, and all other terms of such awards
shall be governed by the plans, programs, agreements and other documents
pursuant to which such equity awards were granted; and;

 

  (iv) All other rights under any other compensatory or benefit plan shall be
governed by the terms and conditions of such plan. In addition, at the Company’s
expense, Executive’s spouse and dependent children shall be entitled to
continuation of health insurance coverage (i.e., medical, dental and vision) for
a period of one (1) year.

 

-3-



--------------------------------------------------------------------------------

4.2 Disability. The Company may terminate the employment of Executive hereunder
due to the Disability (as defined in Section 6.4) of Executive. Upon termination
of employment, all obligations of the Company and Executive under Sections 1
through 3 will immediately cease and the Company will pay Executive, and
Executive will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) In lieu of any cash bonus payment under Section 3.2 for the year in which
Executive becomes disabled, and without duplication with respect to Compensation
Accrued at Termination to which Executive is entitled, a Partial Year Bonus;

 

  (iii) (A) All stock options, common stock subject to forfeiture, RSU and other
equity awards held by Executive at the time that Executive’s employment was
terminated based on Executive’s Disability that would have become vested and
exercisable or free from repurchase restrictions, as applicable, during the
twelve (12) month period commencing on the date of termination if Executive had
remained employed during such period shall become fully vested and exercisable
or free from repurchase restrictions or other risk of forfeiture, as applicable,
and all other terms of such awards shall be governed by the plans, programs,
agreements and other documents pursuant to which such equity awards were
granted;

 

  (iv) Disability benefits shall be payable, if the Executive qualifies for such
benefits, in accordance with the Company’s plans, programs and policies; and

 

  (v) All other rights under any other compensatory or benefit plan shall be
governed by the terms and conditions of such plan. In addition, at the Company’s
expense, Executive and his spouse and dependent children shall be entitled to
continuation of health insurance coverage (i.e., medical, dental and vision) for
a period of one (1) year. Notwithstanding anything to the contrary, any benefits
under this Section 4.2 shall be offset by any disability benefits received by
the Executive.

4.3 Other Terms of Payment Following Death or Disability. Nothing in this
Section 4 shall limit the benefits payable or provided in the event Executive’s
employment terminates due to death or Disability under the terms of plans or
programs of the Company more favorable to Executive (or his beneficiaries) than
the benefits payable or provided under this Section 4 (except in the case of any
cash bonus payment under Section 3.2 for the year of termination in lieu of
which a Partial Year Bonus is paid hereunder), including plans and programs
adopted after the date of this Agreement. Subject to Section 5.6, amounts
payable under this Section 4 will be paid within 90 days following termination
with Executive’s employment.

4.4 Conflicts. In the event of any conflict between the terms of this Section 4
and the terms of any then-applicable plans or programs of the Company, the terms
of this Agreement shall control.

 

-4-



--------------------------------------------------------------------------------

5. Termination of Employment For Reasons Other Than Death or Disability.

5.1 Termination by the Company for Cause or Due to Expiration of the Term. The
Company may terminate the employment of Executive hereunder for Cause (as
defined in Section 6.1) at any time or due to expiration of the Term. At the
time Executive’s employment is terminated for Cause or due to expiration of the
Term, all obligations of the Company and Executive under Sections 1 through 3
will immediately cease, and the Company will pay Executive, and Executive will
be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) The vesting and, as applicable, exercisability of stock options, RSUs,
common stock subject to forfeiture and other equity awards held by Executive at
termination of employment and all other terms of such awards shall be governed
by the plans, programs, agreements and other documents pursuant to which such
awards were granted; and

 

  (iii) All other rights under any other compensatory or benefit plan shall be
governed by the terms and conditions of such plan.

5.2 Termination by Executive Other Than For Good Reason. Executive may terminate
his employment hereunder voluntarily for reasons other than Good Reason (as
defined in Section 6.5) at any time upon at least 30 days’ written notice to the
Company. At the time Executive’s employment is terminated by Executive other
than for Good Reason, all obligations of the Company and Executive under
Sections 1 through 3 will immediately cease, and the Company will pay Executive,
and Executive will be entitled to, the same compensation and rights specified in
Section 5.1.

5.3 Termination by the Company Without Cause. The Company may terminate the
employment of Executive hereunder without Cause upon at least 30 days’ written
notice to Executive. At the time Executive’s employment is terminated by the
Company (i.e., at the expiration of such notice period), all remaining
obligations of the Company and Executive under Sections 1 through 3 will
immediately cease (except as expressly provided below), and the Company will pay
Executive, and Executive will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) A single severance payment in cash in an aggregate amount equal to two
(2) times the sum of (i) the Annual Salary plus (ii) the average of the three
(3) most recent payments under the Company’s STIP, if any, or amounts approved
for payment under the Company’s STIP to Executive (or, if fewer than three STIP
payments have been paid or approved for payment to Executive, the highest
payment, if any, paid or approved for payment to Executive during the Term);

 

  (iii) All stock options, common stock subject to forfeiture, RSUs and other
equity awards held by Executive at termination of employment shall become fully
vested and exercisable or free from repurchase restrictions or other risk of
forfeiture, as applicable, and all other terms of such awards shall be governed
by the plans, programs, agreements and other documents pursuant to which such
equity awards were granted;

 

  (iv) Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, other equity awards and other long-term incentive awards
(including cash awards) is conditioned shall be deemed to have been met at the
target level at the date of termination, and paid on a pro-rata basis based on
the time completed during the performance period; and

 

-5-



--------------------------------------------------------------------------------

  (v) All other rights under any other compensatory or benefit plan shall be
governed by such plan. In addition, at Company’s expense, Executive and his
spouse and dependent children shall be entitled to continuation of health
insurance coverage (i.e., medical, dental and vision) under the Company’s group
health plan(s) in which the Executive was participating on the date of
termination or if such plan(s) have been terminated, in the plan(s) in which
senior executives of the Company participate for a period of twelve (12) months
after the date Executive’s employment terminates.

Payments and benefits under this Section 5.3 are subject to Section 5.6.

5.4 Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason upon 30 days’ written notice to the Company
which notice must be given within 90 days of the Executive’s actual knowledge of
the occurrence of the condition that is the basis for such Good Reason;
provided, however, that if the basis for such Good Reason is correctible and the
Company has corrected the basis for such Good Reason within 30 days after
receipt of such notice, Executive may not then terminate his employment for Good
Reason with respect to the matters addressed in the written notice. At the time
Executive’s employment is terminated by Executive for Good Reason (i.e., at the
expiration of such notice period), all obligations of the Company and Executive
under Sections 1 through 3 will immediately cease (except as expressly provided
below), and the Company will pay Executive, and Executive will be entitled to
receive, the same compensation and rights specified in Section 5.3(i) – (v) and
subject to Section 5.6.

If any payment or benefit under this Section 5.4 is based on Annual Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Annual Salary or other level of compensation or
benefit was the basis for Executive’s termination for Good Reason, then the
Annual Salary or other level of compensation in effect before such reduction
shall be used to calculate payments or benefits under this Section 5.4.

5.5 Other Terms Relating to Certain Terminations of Employment. In the event
Executive’s employment terminates for any reason set forth in Section 5.1
through 5.4, Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 5 (except without duplication of payments or benefits, including
in the case of any cash bonus payment under Section 3.2 for the year of
termination in lieu of which a Partial Year Bonus is paid hereunder). Except as
otherwise provided under Section 5.6, amounts payable under this Section 5
following Executive’s termination of employment, other than those expressly
payable on a deferred or installment basis, will be paid within 90 days after
such a termination of employment. All expenses reimbursable pursuant to
Section 3.6 shall be reimbursed by the end of the calendar year after the
calendar year in which the expense was incurred. Notwithstanding the foregoing,
in no event shall Executive’s entitlement to additional benefits under any other
Company plan, policy or program replace or be a substitute for, or change the
time or form of payment of, the benefits provided under this Agreement.

5.6 Limitations Under Code Section 409A. Anything in this Agreement to the
contrary notwithstanding, if (A) on the date of termination of Executive’s
employment with the Company or a subsidiary or affiliate, any of Aviv REIT’s
stock is publicly traded on an established securities market or otherwise
(within the meaning of Section 409A(a)(2)(B)(i) of the Internal

 

-6-



--------------------------------------------------------------------------------

Revenue Code, as amended (the “Code”)), (B) Executive is determined to be a
“specified employee” within the meaning of Section 409A(a)(2)(B) of the Code,
(C) the payments exceed the amounts permitted to be paid pursuant to Treasury
Regulations section 1.409A-1(b)(9)(iii) and (D) such delay is required to avoid
the imposition of the tax set forth in Section 409A(a)(1) of the Code as a
result of such termination, the Executive would receive any payment that, absent
the application of this Section 5.6, would be subject to interest and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(2)(B)(i) of the Code (such additional tax, together
with any such interest and penalties, are hereinafter referred to as the
“Additional Tax”), then no such payment shall be payable prior to the date that
is the earliest of (1) 6 months after the Executive’s termination date, (2) the
Executive’s death or (3) such other date as will cause such payment not to be
subject to such interest and additional tax (with a catch-up payment equal to
the sum of all amounts that have been delayed to be made as of the date of the
initial payment plus interest equal to the rate provided in
Section 1274(b)(2)(B) of the Code).

It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to Additional Tax. To the extent such potential
payments or benefits could become subject to such Section, the parties shall
cooperate to amend this Agreement with the goal of giving the Executive the
economic benefits described herein in a manner that does not result in such tax
being imposed.

6. Definitions Relating to Termination Events.

6.1 “Cause”. For purposes of this Agreement, “Cause” shall mean Executive’s:

 

  (i) conviction of a felony (other than a violation of traffic laws) or a crime
involving moral turpitude;

 

  (ii) willful commission of any act of theft, fraud (including with respect to
the Company’s accounting records and financial statements), embezzlement or
misappropriation against the Company or one of its subsidiaries or affiliates;

 

  (iii) willful and continued failure to substantially perform Executive’s
duties hereunder (other than such failure resulting from Executive’s incapacity
due to physical or mental illness), which failure is not remedied within 30
calendar days after written demand for substantial performance is delivered by
the Company which specifically identifies the manner in which the Company
believes that Executive has not substantially performed Executive’s duties; or

 

  (iv) violation of the Company’s code of conduct or code of ethics.

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the Board finding that, in
the good faith opinion of the Board, Executive was found to have engaged in the
conduct set forth above.

6.2 “Change in Control”. For purposes of this Agreement, a “Change in Control”
means the following:

 

  i.

A transaction or series of transactions whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities

 

-7-



--------------------------------------------------------------------------------

  Exchange Act of 1934, as amended (the “Exchange Act”)) (other than Aviv REIT,
any of its subsidiaries or affiliates, an employee benefit plan maintained by
Aviv REIT or any of its subsidiaries or affiliates or a “person” that, prior to
such transaction, directly or indirectly controls, is controlled by, or is under
common control with, Aviv REIT) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of Aviv REIT and immediately after such acquisition possesses more
than 50% of the total combined voting power of Aviv REIT’s securities
outstanding immediately after such acquisition; or

 

  ii. During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with Aviv REIT to effect a transaction described in Section 6.2(i)
hereof or Section 6.2(iii) hereof) whose election by the Board or nomination for
election by Aviv REIT’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

  iii. The consummation by Aviv REIT (whether directly involving Aviv REIT or
indirectly involving Aviv REIT through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of Aviv REIT’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

  (A) Which results in Aviv REIT’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of Aviv REIT or the person that, as
a result of the transaction, controls, directly or indirectly, Aviv REIT or
owns, directly or indirectly, all or substantially all of Aviv REIT’s assets or
otherwise succeeds to the business of Aviv REIT (Aviv REIT or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and

 

  (B) After which no person or group (as such terms are used in Sections 13(d)
and 14(d)(2) of the Exchange Act) beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this Section 6.2(iii)(B) as
beneficially owning 50% or more of combined voting power of the Successor Entity
solely as a result of the voting power held in Aviv REIT prior to the
consummation of the transaction; or

 

  iv. Aviv REIT’s stockholders approve a liquidation or dissolution of Aviv REIT
and all material contingencies to such liquidation or dissolution have been
satisfied or waived.

 

-8-



--------------------------------------------------------------------------------

6.3 “Compensation Accrued at Termination”. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

  (i) The accrued and unpaid portion of the Annual Salary at the rate payable,
in accordance with Section 3.1 hereof, at the date of Executive’s termination of
employment, through such date of termination, payable in accordance with the
Company’s regular pay schedule;

 

  (ii) Except as otherwise provided in this Agreement, all earned and unpaid
and/or vested, nonforfeitable amounts owing or accrued at the date of
Executive’s termination of employment under any compensation and benefit plans,
programs, and arrangements set forth or referred to in Sections 3.2, 3.3 and 3.4
hereof in which Executive theretofore participated, payable in accordance with
the terms and conditions of the plans, programs, and arrangements (and
agreements and documents thereunder) pursuant to which such compensation and
benefits were granted or accrued;

 

  (iii) Reasonable business expenses and disbursements incurred by Executive
prior to Executive’s termination of employment, to be reimbursed to Executive,
as authorized under Section 3.6, in accordance the Company’s reimbursement
policies as in effect at the date of such termination; and

 

  (iv) To the extent consistent with the Company’s policies for executives
generally, compensation for vacation time accrued but unused at the date of the
Executive’s termination of employment.

6.4 “Disability”. For purposes of this Agreement, “Disability” means the
Executive is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
six (6) months in the aggregate during any twelve (12) month period or based on
the written certification by two licensed physicians of the likely continuation
of such condition for such period, one selected by the Company or its insurance
carrier and the other selected by the Executive or his legal representative.
This definition shall be interpreted and applied consistent with the Americans
with Disabilities Act, the Family and Medical Leave Act, Section 409A of the
Code and other applicable law.

6.5 “Good Reason”. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances unless, if correctable, such circumstances are fully
corrected within 30 days of the notice of termination given in respect thereof:

 

  (i) The assignment to Executive of duties materially inconsistent with
Executive’s position and status hereunder, or an alteration, materially adverse
to Executive, in the nature of Executive’s duties, responsibilities or
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 2 or otherwise hereunder (other than inadvertent
actions which are promptly remedied), including, without limitation, the
relocation of Executive’s place of employment further than 50 miles from the
Company’s current headquarters location or the assignment of Executive to any
place of employment other than the Company’s headquarters; except the foregoing
shall not constitute Good Reason if occurring in connection with the termination
of Executive’s employment for Cause, Disability, as a result of Executive’s
death, or as a result of action by or with the consent of Executive;

 

  (ii) a material reduction by the Company in Executive’s Annual Salary, other
than for across-the-board reductions generally applicable to the Company’s
senior executives; provided that any reduction of five percent (5%) or less
shall not be deemed material;

 

-9-



--------------------------------------------------------------------------------

  (iii) the failure of the Company to obtain a written agreement from any
successor to the Company to fully assume the Company’s obligations and to
perform under this Agreement; or

 

  (iv) any other failure by the Company to perform any material obligation
under, or breach by the Company of any material provision of, this Agreement.

6.6 “Partial Year Bonus”. For purposes of this Agreement, a “Partial Year Bonus”
is an amount equal to the Executive’s Target Bonus, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination (disregarding any period of Disability during that year) and the
denominator of which is the total number of days in the year of termination.

7. Excise Tax-Related Provisions. The payments and benefits that the Executive
may be entitled to receive under this Agreement and other payments and benefits
that the Executive is or may be entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Agreement, are referred to as “Payments”), may constitute Parachute
Payments that are subject to Sections 280G and 4999 of the Code. As provided in
this Section 7, the Parachute Payments will be reduced if, and only to the
extent that, a reduction will allow the Executive to receive a greater Net After
Tax Amount (as defined below) than the Executive would receive absent a
reduction.

 

  (i) The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments that are payable to the Executive. The Accounting Firm
also will determine the Net After Tax Amount attributable to the Executive’s
total Parachute Payments.

 

  (ii) The Accounting Firm will next determine the largest amount of Payments
that may be made to the Executive without subjecting the Executive to tax under
Section 4999 of the Code (the “Capped Payments”). Thereafter, the Accounting
Firm will determine the Net After Tax Amount attributable to the Capped
Payments.

 

  (iii) The Executive will receive the total Parachute Payments or the Capped
Payments, whichever provides the Executive with the higher Net After Tax Amount.
If the Executive will receive the Capped Payments, the total Parachute Payments
will be adjusted by first reducing the amount of any noncash benefits under this
Agreement or any other plan, agreement or arrangement (with the source of the
reduction to be directed by the Company) and then by reducing the amount of any
cash benefits under this Agreement or any other plan, agreement or arrangement
(with the source of the reduction to be directed by the Company). The Accounting
Firm will notify the Executive and the Company if it determines that the
Parachute Payments must be reduced to the Capped Payments and will send the
Executive and the Company a copy of its detailed calculations supporting that
determination.

 

  (iv)

As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code at the time that the Accounting Firm makes its determinations under
this Section 7, it is possible that amounts will have been paid or distributed
to the Executive that should not have been paid or distributed under this
Section 7 (“Overpayments”), or that additional amounts should be paid or
distributed to the Executive under this Section 7 (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of

 

-10-



--------------------------------------------------------------------------------

  a deficiency by the Internal Revenue Service against the Company or the
Executive, which assertion the Accounting Firm believes has a high probability
of success or controlling precedent or substantial authority, that an
Overpayment has been made, the Executive must repay to the Company, without
interest, the amount of the Overpayment; provided, however, that no amount will
be payable by the Executive to the Company unless, and then only to the extent
that, the payment would either reduce the amount on which the Executive is
subject to tax under Section 4999 of the Code or generate a refund of tax
imposed under Section 4999 of the Code. If the Accounting Firm determines, based
upon controlling precedent or substantial authority, that an Underpayment has
occurred, the Accounting Firm will notify the Executive and the Company of that
determination and the amount of that Underpayment will be paid to the Executive
promptly by the Company.

For purposes of this Section 7, the term “Accounting Firm” means the independent
accounting firm engaged by the Company immediately before a Change in Control.
For purposes of this Section 7, the term “Net After Tax Amount” means the amount
of any Parachute Payments or Capped Payments, as applicable, net of taxes
imposed under Sections 1, 3101(b) and 4999 of the Code and any State or local
income taxes applicable to the Executive on the date of payment. The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment. For purposes of this Section 7, the term “Parachute
Payment” means a payment that is described in Section 280G(b)(2) of the Code,
determined in accordance with Section 280G of the Code and the regulations
promulgated or proposed thereunder.

8. Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement.

8.1 Noncompetition Agreement. Simultaneously with the execution of this
Agreement, Executive and the Company shall enter into a Non-Competition,
Non-Solicitation and Confidentiality Agreement in substantially the form
attached as Exhibit B (the “Non-Competition Agreement”).

8.2 Ownership of Work. Executive will promptly disclose in writing to the
Company all inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business activities of the Company and its affiliates; (ii) are suggested by or
result from Executive’s work at the Company; or (iii) result from the use of the
time, materials or facilities of the Company and its affiliates. All Inventions
will be the Company’s property rather than Executive’s. Should the Company
request it, Executive agrees to sign any document that the Company may
reasonably require to establish ownership in any Invention.

8.3 Cooperation With Regard to Litigation. Executive agrees to cooperate with
the Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), by making himself available to
testify on behalf of the Company or any subsidiary or affiliate of the Company,
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any subsidiary or affiliate of the
Company, in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or

 

-11-



--------------------------------------------------------------------------------

counsel to the Company, or any subsidiary or affiliate of the Company, as may be
reasonably requested and after taking into account Executive’s post-termination
responsibilities and obligations. The Company agrees to reimburse Executive, on
an after-tax basis, for all reasonable expenses actually incurred in connection
with his provision of testimony or assistance and to pay a mutually agreed
hourly fee to Executive for any assistance provided after termination of
Executive’s employment.

8.4 Non-Disparagement. Executive shall not, at any time during the Term and
thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations. The members of the Board, the executive
officers of the Company and any personnel who are generally responsible for
communications with investors and the public (including, without limitation, the
Company’s public relations and investor relations personnel) shall not, at any
time during the Term and thereafter, make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally or otherwise,
or take any action which may, directly or indirectly, disparage or be damaging
to Executive or his reputation. The Company shall be liable for any such
statement, representation, communication or action by any such member of the
Board, executive officer or personnel. Notwithstanding the foregoing, nothing in
this Agreement shall preclude Executive or such members of the Board, executive
officers or personnel from making truthful statements that are required by
applicable law, regulation or legal process, including truthful statements in
connection with an action, suit or other proceeding to enforce Executive’s or
the Company’s respective rights under this Agreement.

8.5 Release of Employment Claims. Executive agrees, as a condition to receipt of
any termination payments and benefits provided for in Sections 4 and 5 herein
(other than Compensation Accrued at Termination) (the “Termination Benefits”),
that he will execute a general release in substantially the form attached hereto
as Exhibit C. Notwithstanding the foregoing, in the event the period during
which Executive may review and revoke the Release begins in one calendar year
and ends in the following calendar year, the Release Date with respect to any
amount payable under Section 4 or 5 shall be in the second calendar year,
regardless of whether Executive executes the Release and the Release becomes
irrevocable during the first calendar year.

8.6 Remedies. Executive agrees that any breach of the terms of this Section 8
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; Executive therefore also agrees
that in the event of said breach or any threat of breach and notwithstanding
Section 9 the Company shall be entitled to seek an immediate injunction and
restraining order from a court of competent jurisdiction to prevent such breach
and/or threatened breach and/or continued breach by Executive and/or any and all
persons and/or entities acting for and/or with Executive, without having to
prove damages. The availability of injunctive relief shall be in addition to any
other remedies to which the Company may be entitled at law or in equity, but
remedies other than injunctive relief may only be pursued in an arbitration
brought in accordance with Section 9. The terms of this paragraph shall not
prevent the Company from pursuing in an arbitration any other available remedies
for any breach or threatened breach of this Section 8, including but not limited
to the recovery of damages from

 

-12-



--------------------------------------------------------------------------------

Executive. Executive hereby further agrees that, if it is ever determined, in an
arbitration brought in accordance with Section 9, that willful actions by
Executive have constituted wrongdoing that results in an accounting restatement
due to the material noncompliance of the Company with financial reporting
requirements in any report or statement filed by the Company with the U.S.
Securities and Exchange Commission, then the Company, or its successor, as
appropriate, may recover all of any bonus or other incentive-based or equity
based compensation received by Executive during the 12-month period following
the first public issuance or filing with the U.S. Securities and Exchange
Commission, whichever first occurs, of the financial document embodying such
financial reporting requirement, less the amount of any net tax owed by
Executive with respect to such award or payment over the tax benefit to
Executive from the repayment or return of the award or payment, pursuant to
Sections 5.3 or 5.4. The Company or its successor may, in its sole discretion,
affect any such recovery by (i) obtaining repayment directly from Executive;
(ii) setting off the amount owed to it against any amount or award that would
otherwise be payable by the Company to Executive; or (iii) any combination of
(i) and (ii) above.

9. Governing Law; Disputes; Arbitration.

9.1 Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of Illinois,
without regard to conflicts of law principles. If under the governing law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this Agreement.
The invalidity of any such portion shall not affect the force, effect, and
validity of the remaining portion hereof. If any court determines that any
provision of Section 8 is unenforceable because of the duration or geographic
scope of such provision, it is the parties’ intent that such court shall have
the power to modify the duration or geographic scope of such provision, as the
case may be, to the extent necessary to render the provision enforceable and, in
its modified form, such provision shall be enforced.

9.2 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Cook County,
Illinois by a single arbitrator in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association in effect
at the time of submission to arbitration. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrator, the Company and Executive
hereby consent to the jurisdiction of any or all of the following courts:
(i) the United States District Court for the Northern District of Illinois,
(ii) any of the courts of the State of Illinois, or (iii) any other court having
jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it or he may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrator may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party shall bear its or his costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 9; provided,
however, that the party that substantially

 

-13-



--------------------------------------------------------------------------------

prevails in an arbitration, as determined by the arbitrator, shall be reimbursed
by the other party for all reasonable costs, including reasonable attorneys’
fees and costs, incurred by such prevailing party in connection with the
arbitration, as determined by the arbitrator. Notwithstanding any provision in
this Section 9, Executive shall be paid all compensation due and owing under
this Agreement during the pendency of any dispute or controversy arising under
or in connection with this Agreement.

9.3 Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 9 but which has not been timely paid shall
bear interest at the prime rate in effect at the time such amount first becomes
payable, as quoted by the Company’s principal bank.

9.4 LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED
BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART
ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED
TO CONTRACTUAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT THE LOWER OF
(I) THE RATE PERMITTED BY SECTION 9.3 OR (II) THE MAXIMUM RATE PER ANNUM
ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE DATE(S) THAT SUCH PAYMENTS WERE
DUE AND SHALL EXCLUDE CONSEQUENTIAL DAMAGES AND PUNITIVE DAMAGES EVEN IF THE
RULES REFERRED TO IN SECTION 9.2 WOULD PROVIDE OTHERWISE.

9.5 WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. This
provision is subject to Section 9.2, requiring arbitration of disputes
hereunder.

10. Miscellaneous.

10.1 Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of Executive by the Company, any parent or predecessor company, and
the Company’s subsidiaries during the Term, but excluding the Offer Letter and
existing contracts relating to compensation under executive compensation and
employee benefit plans of the Company and its subsidiaries. This Agreement and
the Offer Letter constitutes the entire agreement among the parties with respect
to the matters herein provided, and no modification or waiver of any provision
hereof shall be effective unless in writing and signed by the parties hereto.
Executive shall not be entitled to any payment or benefit under this Agreement
which duplicates a payment or benefit received or receivable by Executive under
such prior agreements and understandings or under any benefit or compensation
plan of the Company.

10.2 Successors; Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the

 

-14-



--------------------------------------------------------------------------------

Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise, and, in the case of an acquisition of the Company
in which the corporate existence of the Company continues, the ultimate parent
company following such acquisition. Subject to the foregoing, the Company may
transfer and assign this Agreement and the Company’s rights and obligations
hereunder only to another entity that is substantially comparable to the Company
in its financial strength and ability to perform the Company’s obligations under
this Agreement. Neither this Agreement nor the rights or obligations hereunder
of the parties hereto shall be transferable or assignable by Executive, except
in accordance with the laws of descent and distribution, for estate or tax
planning purposes or as specified in Section 10.3.

10.3 Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.

10.4 Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:

If to the Company:

Aviv REIT, Inc.

303 West Madison Street Suite 2400

Chicago, IL 60606

Attention: General Counsel

If to the Executive:

At the address that appears in the Company’s payroll records.

If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service (or facsimile, if the parties supply fax numbers as described
in the preceding sentence), such notice or advice shall be effective when sent,
and, in the cases of certified or registered mail, shall be effective two
business days after deposit into the mails by delivery to the U.S. Post Office.

10.5 Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.

10.6 Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.

10.7 No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in

 

-15-



--------------------------------------------------------------------------------

equity shall in no way affect the right of such party to require such
performance or to resort to such remedy at any time thereafter, nor shall the
waiver by any party of a breach of any of the provisions hereof be deemed to be
a waiver of any subsequent breach of such provisions. No such waiver shall be
effective unless in writing and signed by the party against whom such waiver is
sought to be enforced.

10.8 No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment.

10.9 Offsets; Withholding. The amounts required to be paid by the Company to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 4 and 5, or otherwise
by the Company, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

10.10 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and permitted assigns.

10.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

10.12 Due Authority and Execution. The execution, delivery and performance of
this Agreement have been duly authorized by the Company and this Agreement
represents the valid, legal and binding obligation of the Company, enforceable
against the Company according to its terms.

10.13 Representations of Executive. Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. Notwithstanding a termination by the Company under
this Section 10.13, Executive’s obligations under Section 9 shall survive such
termination.

10.14 Survival of Provisions. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties shall survive
the expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement. In particular, without limiting
the generality of the preceding sentence, any obligation of the Company to make
payments or provide services under Sections 4 or 5 shall continue beyond the end
of the Term, and the obligations and covenants of Executive set forth in
Section 8 (including any agreements referenced in Section 8) shall continue
beyond the Term.

11. D&O Insurance.

The Company will maintain directors’ and officers’ liability insurance during
the Term and for a period of not less than six years thereafter, covering acts
and omissions of Executive during the Term, on terms substantially no less
favorable than those in effect on the date of this Agreement.

 

-16-



--------------------------------------------------------------------------------

12. Certain Definitions. For purposes of this Agreement:

(a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.

(b) A “business day” means the period from 9:00 am to 5:00 pm on any weekday
that is not a banking holiday in New York City, New York.

(c) A “person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any court, administrative agency or commission or other governmental authority.

(d) A “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

-17-



--------------------------------------------------------------------------------

AVIV REIT, INC. By:  

/s/ Craig M. Bernfield

Name:   Craig M. Bernfield Title:   Chairman and Chief Executive Officer AVIV
ASSET MANAGEMENT, L.L.C. By:  

/s/ Craig M. Bernfield

Name:   Craig M. Bernfield Title:   Chief Executive Officer EXECUTIVE

/s/    Mark L. Wetzel        

Mark L. Wetzel

 

-18-



--------------------------------------------------------------------------------

Exhibit A

Indemnification Agreement

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT is made and entered into this 8th day of
November, 2013 (“Agreement”), by and among Aviv REIT, Inc., a Maryland
corporation (the “Company”), Aviv Healthcare Properties Limited Partnership, a
Delaware limited partnership (“Partnership” and, together with the Company,
“Indemnitors”), and Mark L. Wetzel (“Indemnitee”).

WHEREAS, at the request of the Company, Indemnitee has agreed to serve as an
officer of the Company and may, therefore, be subjected to claims, suits or
proceedings arising as a result of his or her service or employment; and

WHEREAS, as an inducement to Indemnitee to serve as such officer, Indemnitors
have agreed to indemnify and to advance expenses and costs incurred by
Indemnitee in connection with any such claims, suits or proceedings, to the
maximum extent permitted by law; and

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, Indemnitors and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions. For purposes of this Agreement:

(a) “Change in Control” means the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company occurring after the Effective Date, as
determined in accordance with this Section 1(a). In determining whether an event
shall be considered a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company, the following provisions shall apply:

(i) A “change in the ownership” of the Company shall occur on the date on which
any one person, or more than one person acting as a group (excluding Lindsay
Goldberg), acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company, as determined in
accordance with Treasury Regulation § 1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of the Company, or to have effective control of the
Company within the meaning of clause (ii) of this Section 1(a), and such person
or group acquires additional stock of the Company, the acquisition of additional
stock by such person or group shall not be considered to cause a “change in the
ownership” of the Company.



--------------------------------------------------------------------------------

(ii) A “change in the effective control” of the Company shall occur on either of
the following dates:

(A) the date on which any one person, or more than one person acting as a group
(excluding Lindsay Goldberg), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company, as determined in accordance with
Treasury Regulation § 1.409A-3(i)(5)(vi). If a person or group is considered to
possess 30% or more of the total voting power of the stock of the Company, and
such person or group acquires additional stock of the Company, the acquisition
of additional stock by such person or group shall not be considered to cause a
“change in the effective control” of the Company; or

(B) the date on which a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi).

(iii) A “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, as determined in accordance
with Treasury Regulation § 1.409A-3(i)(5)(vii). A transfer of assets shall not
be treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the Company, as determined in accordance with Treasury Regulation
§ 1.409A-3(i)(5)(vii)(B).

(b) “Corporate Status” means the status of a person who is or was a director,
trustee, officer, employee or agent of the Company or of any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise for which such person is or was serving at the request
of the Company.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Effective Date” means the date set forth in the first paragraph of this
Agreement.

(e) “Expenses” shall include all reasonable and out-of-pocket attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service

 

A ii



--------------------------------------------------------------------------------

fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness or otherwise participating
in a Proceeding. Expenses also shall include (i) expenses incurred in connection
with any appeal resulting from, incurred by Indemnitee in connection with,
arising out of respect of or relating to, any Proceeding, including the premium,
security for, and other costs relating to any cost bond, supersedes bond, or
other appeal bond or its equivalent, (ii) any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, and (iii) any interest, assessments or other
charges in respect of the foregoing.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither is, nor in the past five
years has been, retained to represent: (i) Indemnitors or Indemnitee in any
matter material to either such party, or (ii) any other party to or witness in
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either Indemnitors
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. If a Change in Control has not occurred, Independent Counsel shall be
selected by the Board of Directors, with the approval of Indemnitee, which
approval will not be unreasonably withheld. If a Change in Control has occurred,
Independent Counsel shall be selected by Indemnitee, with the approval of the
Board of Directors, which approval will not be unreasonably withheld.

(g) “Lindsay Goldberg” means LG Aviv L.P. and each affiliate of or entity
controlled by Lindsay Goldberg LLC or LG GP Holding III LLC.

(h) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative (including on appeal), including those pending
or completed on or before the Effective Date, unless otherwise specifically
agreed in writing by Indemnitors and Indemnitee.

Section 2. Services by Indemnitee. In consideration of Indemnitors’ covenants
and commitments hereunder, Indemnitee will serve as an officer of the Company.
However, this Agreement shall not impose any obligation on Indemnitee or the
Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by law or by other agreements or commitments of the parties,
if any.

Section 3. Indemnification - General. Indemnitors shall indemnify, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) otherwise to
the maximum extent permitted by Maryland law in effect on the date hereof and as
amended from time to time; provided, however, that no change in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the date hereof. The rights of Indemnitee
provided in this Section 3 shall include the rights set forth in the other
sections of this Agreement, including any additional indemnification permitted
by Section 2-418(g) of the Maryland General Corporation Law (“MGCL”).

 

A iii



--------------------------------------------------------------------------------

Section 4. Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of his or her Corporate Status, he or she is, or is
threatened to be, made a party to or a witness (or otherwise becomes a
participant) in any threatened, pending, or completed Proceeding, other than a
Proceeding by or in the right of the Company. Pursuant to this Section 4,
Indemnitee shall be indemnified against all judgments, penalties, fines and
amounts paid in settlement and all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection with a Proceeding by reason of
his or her Corporate Status unless it is established that (i) the act or
omission of Indemnitee was material to the matter giving rise to the Proceeding
and (a) was committed in bad faith or (b) was the result of active and
deliberate dishonesty, (ii) Indemnitee actually received an improper personal
benefit in money, property or services or (iii) in the case of any criminal
Proceeding, Indemnitee had reasonable cause to believe that his or her conduct
was unlawful.

Section 5. Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 5 if, by
reason of his or her Corporate Status, he or she is, or is threatened to be,
made a party to or a witness (or otherwise becomes a participant) in any
threatened, pending or completed Proceeding brought by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 5,
Indemnitee shall be indemnified against all amounts paid in settlement and all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection with such Proceeding unless it is established that (i) the act or
omission of Indemnitee was material to the matter giving rise to such a
Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty or (ii) Indemnitee actually received an improper
personal benefit in money, property or services.

Section 6. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:

(a) if it determines Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement and indemnification; or

(b) if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection with a
Proceeding.

 

A iv



--------------------------------------------------------------------------------

Section 7. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of his
or her Corporate Status, made a party to (or otherwise becomes a participant in)
any Proceeding and is successful, on the merits or otherwise, in the defense of
any such Proceeding, he or she shall be indemnified for all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection
therewith. In addition to the rights of indemnification provided in Sections 4
and 5, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, Indemnitors shall indemnify
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with each
successfully resolved claim, issue or matter, allocated on a reasonable and
proportionate basis. For purposes of this Section 7 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 8. Advance of Expenses. Indemnitors shall, without requiring a
preliminary determination of Indemnitee’s ultimate entitlement to
indemnification hereunder, advance all reasonable Expenses incurred by or on
behalf of Indemnitee in connection with any Proceeding to which Indemnitee is,
or is threatened to be, made a party or a witness (or otherwise becomes a
participant in), within ten days after the receipt by each Indemnitor of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by a written
affirmation by Indemnitee of Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by Indemnitors as authorized by law and by
this Agreement has been met and a written undertaking by or on behalf of
Indemnitee, in substantially the form attached hereto as Appendix A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof, to reimburse the portion of any Expenses advanced to
Indemnitee relating to claims, issues or matters in the Proceeding as to which
it shall ultimately be established that the standard of conduct has not been
met. To the extent that Expenses advanced to Indemnitee do not relate to a
specific claim, issue or matter in the Proceeding, such Expenses shall be
allocated on a reasonable and proportionate basis. The undertaking required by
this Section 8 shall be an unlimited general obligation by or on behalf of
Indemnitee and shall be accepted without reference to Indemnitee’s financial
ability to repay such advanced Expenses and without any requirement to post
security therefor.

Section 9. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
each Indemnitor a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification.

 

A v



--------------------------------------------------------------------------------

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 9(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred,
(A) by the Board of Directors (or a duly authorized committee thereof) by a
majority vote of a quorum consisting of Disinterested Directors, or (B) if a
quorum of the Board of Directors consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs, by Independent Counsel in a written opinion to the Board of Directors,
a copy of which shall be delivered to Indemnitee, or (C) if so directed by a
majority of the members of the Board of Directors, by the stockholders of the
Company. If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination in the discretion of the Board of
Directors or Independent Counsel if retained pursuant to clause (ii)(B) of this
Section 9. Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by
Indemnitors (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and Indemnitors shall indemnify and hold Indemnitee harmless
therefrom.

(c) Indemnitors shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed.

Section 10. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and Indemnitors shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement, conviction, a plea of nolo contendere or its
equivalent, or an entry of an order of probation prior to judgment, does not
create a presumption that Indemnitee did not meet the requisite standard of
conduct described herein for indemnification.

Section 11. Remedies of Indemnitee.

(a) If (i) a determination is made pursuant to Section 9 that Indemnitee is not
entitled to indemnification under this Agreement, (ii) advance of Expenses is
not timely

 

A vi



--------------------------------------------------------------------------------

made pursuant to Section 8, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 9(b) within 30 days
after receipt by each Indemnitor of the request for indemnification,,
(iv) payment of indemnification is not made pursuant to Section 7 within ten
days after receipt by each Indemnitor of a written request therefor, or
(v) payment of indemnification pursuant to any other section of this Agreement
or the charter or bylaws of the Company is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication in an appropriate court located
in the State of Maryland, or in any other court of competent jurisdiction, of
his or her entitlement to such indemnification or advance of Expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 11(a); provided, however, that
this sentence shall not apply to a proceeding brought by Indemnitee to enforce
his or her rights under Section 7.

(b) In any judicial proceeding or arbitration commenced pursuant to this
Section 11 Indemnitors shall have the burden of proving that Indemnitee is not
entitled to indemnification or advance of Expenses, as the case may be.

(c) Indemnitors shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 11 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator Indemnitors are bound by all the provisions of this
Agreement.

(d) If a determination shall have been made pursuant to Section 9(b) that
Indemnitee is entitled to indemnification, Indemnitors shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 11, absent a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification.

(e) In the event that Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication of or an award in arbitration to enforce his or her rights under,
or to recover damages for breach of, this Agreement, and it is determined in
such judicial adjudication or arbitration that Indemnitee is entitled to receive
indemnification or advancement of Expenses, Indemnitee shall be entitled to
recover from Indemnitors, and shall be indemnified by Indemnitors for, any and
all Expenses actually and reasonably incurred by him or her in such judicial
adjudication or arbitration. If it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the Expenses
incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.

 

A vii



--------------------------------------------------------------------------------

(f) Interest shall be paid by Indemnitors to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which Indemnitor pays or
are obligated to pay for the period commencing with the date on which
Indemnitors were requested to advance expenses in accordance with Section 8 or
to make the determination of entitlement to indemnification under Section 11(a)
and ending on the date such payment is made to Indemnitee by Indemnitors.

Section 12. Defense of the Underlying Proceeding.

(a) Indemnitee shall notify each Indemnitor promptly upon being served with or
receiving any summons, citation, subpoena, complaint, indictment, information,
notice, request or other document relating to any Proceeding which may result in
the right to indemnification or the advance of Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless Indemnitors’ ability to defend in such Proceeding or to obtain proceeds
under any insurance policy is materially and adversely prejudiced thereby, and
then only to the extent Indemnitors are thereby actually so prejudiced.

(b) In the event Indemnitee is entitled to indemnification and/or advancement of
Expenses with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,
(i) retain counsel selected by Indemnitee and approved by Indemnitors to defend
Indemnitee in such Proceeding, at the sole expense of Indemnitors, or (ii) have
Indemnitors assume the defense of Indemnitee in such Proceeding, in which case
Indemnitors shall assume the defense of such Proceeding with counsel selected by
Indemnitors and approved by Indemnitee (which approval shall not be unreasonably
withheld, conditioned or delayed) within ten (10) days of each Indemnitor’s
receipt of written notice of Indemnitee’s election to cause Indemnitors to do
so. If Indemnitors are required to assume the defense of any such Proceeding, it
shall engage legal counsel for such defense, and Indemnitors shall be solely
responsible for all fees and expenses of such legal counsel and otherwise of
such defense. Such legal counsel may represent both Indemnitee and Indemnitors
(and/or any other party or parties entitled to be indemnified by Indemnitors
with respect to such matter) unless, in the reasonable opinion of legal counsel
to Indemnitee, there is a conflict of interest between Indemnitee and
Indemnitors (or any other such party or parties) or there are legal defenses
available to Indemnitee that are not available to Indemnitors (or any such other
party or parties). Notwithstanding either party’s assumption of responsibility
for defense of a Proceeding, each party shall have the right to engage separate
counsel at its own expense. The party having responsibility for defense of a
Proceeding shall provide the other party and its counsel with all copies of
pleadings and material correspondence relating to the proceeding. Indemnitee and
Indemnitors shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether
Indemnitors or Indemnitee assumes the defense thereof. Indemnitee shall not
settle or compromise any Proceeding without the prior written consent of
Indemnitors, which consent shall not be unreasonably withheld, conditioned or
delayed. Indemnitors shall not

 

A viii



--------------------------------------------------------------------------------

settle or compromise any Proceeding without the prior written consent of
Indemnitee, which consent shall not be unreasonably withheld, conditioned or
delayed, if such Proceeding (i) includes an admission of fault of the Indemnitee
or (ii) does not include, as an unconditional term thereof, the full release of
Indemnitee from all liability in respect of such Proceeding.

(c) In addition, if Indemnitors fail to comply with any of their obligations
under this Agreement or in the event that Indemnitors or any other person takes
any action to declare this Agreement void or unenforceable, or institutes any
Proceeding to deny or to recover from Indemnitee the benefits intended to be
provided to Indemnitee hereunder, Indemnitee shall have the right to retain
counsel of Indemnitee’s choice at the expense of Indemnitors (subject to
Section 11(e)), to represent Indemnitee in connection with any such matter.

Section 13. Non-Exclusivity; Survival of Rights; Subrogation.

(a) The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the charter or bylaws of the
Company, any agreement (including any employment agreement) or a resolution of
the stockholders entitled to vote generally in the election of directors or of
the Board of Directors, or otherwise and every other such right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Maryland law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the charter or
bylaws of the Company and/or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.

(b) In the event of any payment under this Agreement, Indemnitors shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable Indemnitors to bring suit to enforce such rights.

Section 14. Insurance. The Company will use its reasonable best efforts to
acquire directors and officers liability insurance (“D&O Insurance”), on terms
and conditions deemed appropriate by the Board of Directors of the Company, with
the advice of counsel, covering Indemnitee or any claim made against Indemnitee
in connection with his or her Corporate Status and covering the Company for any
indemnification or advance of Expenses made by the Company to Indemnitee for any
claims made against Indemnitee in connection with his or her Corporate Status.
Without in any way limiting any other obligation under this Agreement, the

 

A ix



--------------------------------------------------------------------------------

Company shall indemnify Indemnitee for any payment by Indemnitee arising out of
the amount of any deductible or retention and the amount of any excess of the
aggregate of all judgments, penalties, fines, settlements and Expenses incurred
by Indemnitee in connection with a Proceeding over the coverage of any insurance
referred to in the previous sentence. The purchase, establishment and
maintenance of any D&O Insurance shall not in any way limit or affect the rights
or obligations of Indemnitors or the Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
Indemnitors and the Indemnitee shall not in any way limit or affect the rights
or obligations of the Company under any such insurance policies. If, at the time
the Company receives notice from any source of a Proceeding to which the
Indemnitee is a party or a participant (as a witness or otherwise) and the
Company has D&O Insurance in effect, the Company shall give prompt notice of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies.

Section 15. Coordination of Payments. Indemnitors shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable or payable or
reimbursable as Expenses hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

Section 16. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or may be, by
reason of his or her Corporate Status, a witness in any Proceeding, whether
instituted by the Company or any other party, and to which Indemnitee is not a
party but in which the Indemnitee receives a subpoena to testify, he or she
shall be advanced all reasonable Expenses and indemnified against all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection therewith.

Section 17. Duration of Agreement; Binding Effect.

(a) This Agreement shall continue in effect and shall survive any termination of
Indemnitee’s Corporate Status.

(b) The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of any Indemnitor), shall continue
and survive any termination of this Agreement and any termination of
Indemnitee’s Corporate Status, and shall inure to the benefit of Indemnitee and
his or her spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

(c) Indemnitors shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part of its respective business and/or assets, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that such Indemnitor would be required to perform if no such succession had
taken place.

 

A x



--------------------------------------------------------------------------------

Section 18. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

Section 19. Exception to Right of Indemnification or Advance of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advance of Expenses under this Agreement with
respect to any Proceeding brought by Indemnitee, unless (a) the Proceeding is
brought to enforce indemnification under this Agreement, and then only to the
extent in accordance with and as authorized by Section 11, or (b) the Company’s
bylaws, the Company’s charter, a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board of Directors or an
agreement approved by the Board of Directors to which the Company is a party
expressly provide otherwise.

Section 20. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

Section 21. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 22. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 23. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

(a) If to Indemnitee, to: The address set forth on the signature page hereto.

 

A xi



--------------------------------------------------------------------------------

(b) If to the Company or the Partnership, to:

Aviv REIT, Inc.

303 West Madison Street

Suite 2400

Chicago, Illinois 60606

Attn: General Counsel

or to such other address as may have been furnished to Indemnitee by Indemnitors
or to Indemnitors by Indemnitee, as the case may be.

Section 24. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

Section 25. Miscellaneous. For purposes of this Agreement, the words “include”,
“includes” and “including” shall be deemed to be followed by the words “without
limitation”. Unless the context otherwise requires, references herein to
Sections and Exhibits mean the Sections of, and the Exhibits attached to, this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

A xii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Aviv REIT, Inc. By:  

 

Name:   Craig M. Bernfield Title:   Chairman and Chief Executive Officer Aviv
Healthcare Properties Limited Partnership By:   Aviv REIT, Inc., its general
partner By:  

 

Name:   Craig M. Bernfield Title:   Chairman and Chief Executive Officer
INDEMNITEE

 

Name:   Mark L. Wetzel Address:   1231 Ingleside Ave.   McLean, VA 22101

 

A xiii



--------------------------------------------------------------------------------

APPENDIX A

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

The Board of Directors of Aviv REIT, Inc.

Re: Undertaking to Repay Expenses Advanced

Ladies and Gentlemen:

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the      day of             , 201    , by and among Aviv REIT,
Inc., a Maryland corporation (the “Company”), Aviv Healthcare Properties Limited
Partnership, a Delaware Limited Partnership (the “Partnership” and, together
with the Company, “Indemnitors”), and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
Expenses in connection with [Description of Proceeding] (the “Proceeding”).

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

I am subject to the Proceeding by reason of my status as a an officer of the
Company and by reason of alleged actions or omissions by me in such capacity. I
hereby affirm my good faith belief that at all times, insofar as I was involved
as an officer, in any of the facts or events giving rise to the Proceeding, I
(1) did not act with bad faith or active or deliberate dishonesty, (2) did not
receive any improper personal benefit in money, property or services and (3) in
the case of any criminal proceeding, had no reasonable cause to believe that any
act or omission by me was unlawful.

In consideration of the advance of Expenses by Indemnitors (the “Advanced
Expenses”), I hereby agree that if, in connection with the Proceeding, it is
established that (1) an act or omission by me was material to the matter giving
rise to the Proceeding and (a) was committed in bad faith or (b) was the result
of active and deliberate dishonesty or (2) I actually received an improper
personal benefit in money, property or services or (3) in the case of any
criminal proceeding, I had reasonable cause to believe that the act or omission
was unlawful, then I shall promptly reimburse the portion of the Advanced
Expenses relating to the claims, issues or matters in the Proceeding as to which
the foregoing findings have been established.

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
     day of             , 201    .

 

 

Name:



--------------------------------------------------------------------------------

Exhibit B

Non-Competition Agreement

NON-COMPETITION, NON-SOLICITATION

AND CONFIDENTIALITY AGREEMENT

THIS NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (this
“Agreement”) is made and entered into this 8th day of November, 2013, by and
between Aviv Asset Management, L.L.C., a Delaware limited liability corporation
(the “Company”), and Mark L. Wetzel (“Executive”).

Background

The Company and Executive are parties to an employment agreement, dated as of
November 8, 2013, pursuant to which Executive is entitled to certain
compensation and benefits (the “Employment Agreement”). The Employment Agreement
also provides that the Company and Executive shall enter into a non-competition
agreement in form and substance reasonably satisfactory to the Company. The
Company now wishes to enter into this Agreement with Executive in order to
establish certain restrictive covenants on the part of Executive that the
Company has determined are necessary and appropriate to protect the interests of
the Company and its successors during and for a reasonable period of time after
termination of the employment of Executive by the Company.

In consideration of the covenants and agreements set forth in the Employment
Agreement and herein, the parties hereby agree as follows:

1. Covenants Against Competition and Solicitation; Confidentiality. Executive
hereby agrees as follows:

(a) Non-Competition. During (i) the period of his employment with the Company
and (ii) a period of two (2) years from and after any termination of his
employment with the Company, Executive shall not, within the Restricted Area,
other than on behalf of the Company or any successor, without the express
written consent of the Company or any successor, directly or indirectly serve as
an officer, employee, director, partner, manager or member of, or as a
consultant to, any Competitor. “Competitor” means a person that is engaged in
the Business. “Business” means in the business activities conducted by or
planned to be undertaken by the Company and its subsidiaries and affiliates
(“Aviv”), including without limitation Aviv REIT, Inc., a Maryland corporation,
while the Executive is employed by the Company, including any business involving
the ownership, acquisition, development, investing in and leasing of skilled
nursing or other healthcare facilities]. “Restricted Area” means all territories
in the United States.

(b) Non-Solicitation. During (i) the period of his employment with the Company
and (ii) a period of two (2) years from and after any termination of his
employment with the Company, Executive shall not, other than on behalf of the
Company or any successor, without the express written consent of the Company or
any successor, (i) solicit any Customer or potential Customer of Aviv with
respect to the Business, or (ii) solicit, recruit, induce for employment or hire
(or



--------------------------------------------------------------------------------

assist or encourage any other person or entity to solicit, recruit or induce for
employment), directly or indirectly or on behalf of himself or any other person,
any officer or non-clerical employee of Aviv or any person who was an officer or
non-clerical employee of Aviv at any time during the final year of Executive’s
employment with the Company, to work for Executive or any person with which
Executive is or intends to be affiliated, or otherwise directly or indirectly
encourage any such person to terminate his or her employment or other
relationship with Aviv or any successor without the express written consent of
the Company. “Customer” means any individual or entity to which Aviv sold
products or services within the twenty-four (24) month period immediately
preceding the Executive’s termination of employment with the Company, and (ii) a
potential customer means any individual or entity to which Aviv solicited in
writing within the twelve (12) month period that immediately preceded the
Executive’s termination of employment with the Company,

(c) Confidentiality. During the period of his employment with the Company and
thereafter, Executive shall keep secret and retain in strictest confidence,
except in connection with the business and affairs of the Aviv, all confidential
matters relating to the business, assets and operations of the Aviv (the
“Confidential Information”); and shall not disclose such Confidential
Information to anyone outside of Aviv without the Company’s express written
consent. Information which (i) at the time of receipt is, or thereafter becomes,
publicly known through no wrongful act of Executive, (ii) is received from a
third party not under an obligation to keep such information confidential and
without breach of this Agreement, or (iii) was developed by Executive
independently of and without reference to information obtained from the Company
shall not be considered “Confidential Information.” Notwithstanding the
foregoing, Executive shall not be restricted from disclosing Confidential
Information to the extent required by law, court order, subpoena or other legal
proceeding.

2. Enforceability and Severability.

(a) Executive agrees that the territorial and time limitations contained in
Section 1 of this Agreement are reasonable and properly required for the
adequate protection of the Aviv. It is the intention of Executive and the
Company that this Agreement be enforced to the fullest extent. If any provision
of this Agreement is deemed invalid by a court of competent jurisdiction, the
covenants contained herein shall be applicable and enforceable for such lesser
period of time, within such more limited geographic area and for such lesser
activity as such court may then or thereafter determine to be reasonable and
proper under the circumstances, and Executive agrees to abide by such terms as
are deemed reasonable by such court.

(b) In the event that any provision hereof is deemed to be unenforceable, the
remainder of this Agreement shall not be affected thereby and each provision
hereof shall be valid and enforced to the fullest extent permitted by law.

(c) Each party shall bear its own expenses (including attorneys’ fees) in
connection with the enforcement or defense of enforcement of any of the
provisions of this Agreement.

3. Remedies.

(a) Executive hereby acknowledges that the damages Aviv would sustain in the
event of any violation of the provisions of this Agreement are difficult or
impossible to ascertain. Accordingly, Executive hereby agrees that the Company
shall be entitled, in addition to any other remedy or damages available to it in
the event of any such violation, to injunctive relief to restrain such violation
by Executive and any person or entity acting for or with him.

 

B - ii



--------------------------------------------------------------------------------

4. Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

5. Construction. The parties hereto acknowledge and agree that each party has
participated in the drafting of this Agreement and has had the opportunity to
have this document reviewed by the respective legal counsel for the parties
hereto and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Agreement. No inference in favor of, or against,
any party shall be drawn from the fact that one party has drafted any portion
hereof.

6. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

7. Governing Law; Disputes; Arbitration.

(a) Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the Illinois, without
regard to conflicts of law principles.

(b) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively pursuant to the arbitration
provision set forth in Section 9.2 of the Employment Agreement, the terms of
which are incorporated by this reference.

(c) Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 7 but which has not been timely paid shall
bear interest at the prime rate in effect at the time such amount first becomes
payable, as quoted by the Company’s principal bank.

(d) LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED
BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART
ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED
TO CONTRACTUAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT THE LOWER OF
(I) THE RATE PERMITTED BY SECTION 7(C) OF THIS AGREEMENT OR (II) THE MAXIMUM
RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE DATE(S) THAT SUCH
PAYMENTS WERE DUE AND SHALL EXCLUDE CONSEQUENTIAL DAMAGES AND PUNITIVE DAMAGES
EVEN IF THE RULES REFERRED TO IN SECTION 7(b) WOULD PROVIDE OTHERWISE.

(e) WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE

 

B - iii



--------------------------------------------------------------------------------

RIGHTS TO A JURY TRIAL FOR ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT. This provision is subject to Section 7(b), requiring
arbitration of disputes hereunder.

WITNESS the following signatures.

 

AVIV ASSET MANAGEMENT, L.L.C. By:  

 

Name:   Craig M. Bernfield Title:   Chief Executive Officer EXECUTIVE

 

Name:   Mark L. Wetzel

 

B - iv



--------------------------------------------------------------------------------

Exhibit C

Form of Release

RELEASE

For and in consideration of the payments and other benefits due to (the
“Executive”) pursuant to the Employment Agreement dated as of November 8, 2013
(the “Employment Agreement”), by and between Aviv Asset Management, L.L.C., a
Delaware limited liability company, (the “Company”) and the Executive, and for
other good and valuable consideration, the Executive hereby agrees, for the
Executive, the Executive’s spouse and child or children (if any), the
Executive’s heirs, beneficiaries, devisees, executors, administrators,
attorneys, personal representatives, successors and assigns, to forever release,
discharge and covenant not to sue the Company, or any of its divisions,
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
and, with respect to such entities, their officers, directors, trustees,
employees, agents, shareholders, administrators, general or limited partners,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind arising out of, or
related to, his employment with the Company, its affiliates and subsidiaries
(collectively, with the Company, the “Affiliated Entities”) or the Executive’s
separation from employment with the Affiliated Entities, which the Executive now
has or may have against the Released Parties, whether known or unknown to the
Executive, by reason of facts which have occurred on or prior to the date that
the Executive has signed this Release. Such released claims include, without
limitation, any and all claims relating to the foregoing under federal, state or
local laws pertaining to employment, including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. Section 201 et. seq., the Americans with Disabilities Act, as
amended, 42 U.S.C. Section 12101 et. seq. the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of
1973, as amended, 29 U.S.C. Section 701 et. seq., the Family and Medical Leave
Act of 1992, 29 U.S.C. Section 2601 et. seq., and any and all state or local
laws regarding employment discrimination and/or federal, state or local laws of
any type or description regarding employment, including but not limited to any
claims arising from or derivative of the Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.

The Executive has read this Release carefully, acknowledges that the Executive
has been given at least 21 days to consider all of its terms and has been
advised to consult with any attorney and any other advisors of the Executive’s
choice prior to executing this Release, and the Executive fully understands that
by signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. The Executive also understands that the Executive has a period
of seven days after signing this Release within which to revoke his agreement,
and that neither the Company nor any other person is obligated to make any
payments or provide any other benefits to the Executive pursuant to the
Agreement until eight days have passed since the Executive’s signing of this
Release without the Executive’s signature having been revoked other than any
accrued obligations or other benefits payable pursuant to the terms of the
Company’s normal payroll



--------------------------------------------------------------------------------

practices or employee benefit plans. Finally, the Executive has not been forced
or pressured in any manner whatsoever to sign this Release, and the Executive
agrees to all of its terms voluntarily.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to the
Executive under the Employment Agreement, any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where the Executive’s compensation or
benefits are intended to continue or the Executive is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of the Executive’s termination;
(ii) rights to indemnification the Executive may have under the Employment
Agreement or a separate agreement entered into with the Company; or (iii) rights
Executive may have as a shareholder, unit holder or prior member of the
operating partnership.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties. Section 9 of the Employment Agreement shall
apply to this Release.

 

      Executive Date:  

 

   

 

      Mark L. Wetzel       Aviv Asset Management, L.L.C. Date:  

 

   

 

      By:   Craig M. Bernfield       Its:   Chief Executive Officer

 

C - ii



--------------------------------------------------------------------------------

Exhibit 10.1

Appendix III

Summary of Annual Incentive Program and LTIP Plan

Aviv REIT, Inc. 2013 LTIP Plan

Form of Time-Vested Award Agreement

Form of Performance-Vested Award Agreement



--------------------------------------------------------------------------------

Appendix III

Summary of Annual Incentive Program and LTIP Plan

Base Salary

Base salaries have generally been set within a range of 90% to 110% of the
median of the market reference points, based on individual performance, scope of
responsibility and experience.

Annual Incentive Award

The annual incentive awards are cash awards tied to the financial performance of
Aviv using both earnings and corporate strategic and operational measures. A
percentage of the award will be tied to AFFO, a portion of the award will be
tied to Strategic and Operational Performance and for certain members of a
management may be tied to Individual MBOs (Management by Objectives).

“AFFO” is the diluted FFO per share as defined by NAREIT, adjusted to exclude
costs incurred in connection with the repayment of debt and non-cash interest on
the exchangeable debentures, and impairment charges associated with asset
values. Target AFFO shall be set forth in the Board-approved annual budget.

“Strategic and Operational Performance” is the Committee’s assessment of Aviv’s
performance in coverage, investment, and management effectiveness. Individual
MBOs include factors such as: teamwork, leadership, and individual contribution
and advancement.

The award may range from 50% to 200% of the target amount set forth above, and
shall be capped at 200% of the target amount. Achieving 85% of the applicable
metric shall equate to 50% of the target award, achieving 100% of the metric
shall equate to 100% of the target award, achieving 115% of the metric shall
equate to 200% of the target award, and award levels shall be extrapolated for
achieving between 85% and 115% of the applicable metric.

Long-Term Incentive Award

The long-term incentive awards are awards of performance-based and time-based
Restricted Stock Units (RSUs). The number of RSUs to be granted will be
determined based on the target grant date values above using the closing share
price on the date of grant.

The performance-based RSUs are tied to levels of total shareholder return
(“TSR”) over a three year period (cliff vesting). Relative performance will be
measured 50% against companies comprising the NAREIT Equity Index and 50%
against the companies comprising the Bloomberg Healthcare REIT Index. Payouts
will be based on percentile ranking as compared to the comparison group, as
follows:

 

%ile Ranking Versus
Healthcare REITs    Payout as a % of
Target     %ile Ranking Versus
NAREIT Equity Index    Payout as a % of
Target   75th or above      200 %    75th or above      200 %  63rd      150 % 
  63rd      150 %  50th      100 %    50th      100 %  30th      50 %    30th   
  50 % 



--------------------------------------------------------------------------------

For purposes of measuring TSR, which is the sum of share price appreciation and
dividends, an average of the closing share prices 10 trading days before and 10
trading days after the first of the year at the start of the performance cycle
and 10 trading days before and 10 trading days after the ending date of the
performance cycle.

The time-based RSUs vest if the executive is still employed at the end of a
three-year period (cliff vesting).



--------------------------------------------------------------------------------

AVIV REIT, INC.

2013 LONG-TERM INCENTIVE PLAN

I. INTRODUCTION

1.1 Purposes. The purposes of the Aviv REIT, Inc. 2013 Long-Term Incentive Plan
(this “Plan”) are (i) to align the interests of the Company’s stockholders and
the recipients of awards under this Plan by increasing the proprietary interest
of such recipients in the Company’s growth and success, (ii) to advance the
interests of the Company by attracting and retaining Directors and employees and
consultants of AAM and its Affiliates and (iii) to motivate such persons to act
in the long-term best interests of the Company and its stockholders.

1.2 Certain Definitions.

“AAM” shall mean Aviv Asset Management, L.L.C., a Delaware limited liability
company, or any successor thereto, which is a Subsidiary of the Company and
which employs the individuals who conduct the business of the Company and its
Subsidiaries.

“Affiliates” shall mean any person (including the Company and its other
Subsidiaries) that directly or indirectly controls, is controlled by, or is
under common control with, AAM. For purposes of this definition the term
“control” with respect to any person means the power to direct or cause the
direction of management or policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean, unless otherwise provided in the Participant’s Agreement,
(i) being convicted of, or pleading guilty or nolo contendere to, a charge of
commission of a felony or a misdemeanor involving moral turpitude, (ii) engaging
in any theft, misappropriation, embezzlement or similar financial fraud or
reckless or willful destruction of AAM’s property, or willful or reckless
violation of AAM’s insider trading policy, (iii) any willful and continued
failure of the Participant to perform substantially the Participant’s duties
with AAM (other than any such failure resulting from incapacity due to physical
or mental illness), (iv) any willful or reckless engaging by the Participant in
illegal conduct or misconduct (including but not limited to disruptive behavior
or insubordination) that is materially injurious to AAM’s business, financial
condition or reputation; (v) any willful or reckless breach of a statutory or
common law duty of loyalty to AAM that is materially injurious to AAM’s
business, financial condition or reputation; (vi) any willful and material
violation of the Company’s Code of Business Conduct and Ethics (or similar
policy) or (vii) any material breach of the Participant’s obligations under the
Participant’s employment or service agreement (if any) with AAM; provided,
however, that



--------------------------------------------------------------------------------

if at any particular time the Participant is subject to an employment or service
agreement with AAM, then in lieu of the foregoing definition, “Cause” shall at
that time have such meaning as may be specified in such employment or service
agreement. For purposes of this definition of “Cause,” (i) no act, or failure to
act, shall be considered “willful” if it is done, or omitted to be done, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for AAM and (ii) references to “AAM” shall mean AAM
and its Affiliates, as applicable.

“Change in Control” shall have the meaning set forth in Section 5.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board, which shall
consist of at least three members of the Board and which shall be composed
exclusively of independent directors, by reference to the rules, regulations and
listing standards of the New York Stock Exchange or, if the Common Stock is not
listed on the New York Stock Exchange, within the meaning of the rules,
regulations and listing standards of the principal national stock exchange on
which the Common Stock is then traded.

“Common Stock” shall mean the common stock, $0.01 par value, of the Company, and
all rights appurtenant thereto.

“Company” shall mean Aviv REIT, Inc., a Maryland corporation, or any successor
thereto.

“Corporate Transaction” shall have the meaning set forth in Section 5.8(a).

“Directors” shall mean each non-employee director of the Company who is a member
of the Board.

“Disability” shall mean the Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on the New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided, however, that if the Common Stock is not
listed on a national stock exchange or if Fair Market Value for any date cannot
be so determined, Fair Market Value shall be determined by the Committee by
whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate in compliance with the
Section 409A of the Code.

 

2



--------------------------------------------------------------------------------

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

“Initial Public Offering” means the initial public offering of the Company
registered on Form S-1 (or any successor form under the Securities Act of 1933,
as amended).

“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

“Participant” a Director or an employee or consultant of AAM or its Affiliates
who has been granted an award pursuant to the Plan.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the Participant’s interest, in the case of a Restricted Stock Award,
of the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award or Performance Unit Award, to the Participant’s
receipt of the shares of Common Stock subject to such award or of payment with
respect to such award.

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

“Performance Share Award” shall mean a Restricted Stock Award or Restricted
Stock Unit Award, the vesting of which is subject to the attainment of specified
Performance Measures within a specified Performance Period.

“Performance Unit” shall mean a right to receive, contingent upon the attainment
of specified Performance Measures within a specified Performance Period and the
expiration of any applicable Restriction Period, a specified cash amount or, in
lieu thereof, shares of Common Stock having a Fair Market Value equal to such
cash amount.

“Performance Unit Award” shall mean an award of Performance Units under this
Plan.

“Plan” shall have the meaning set forth in Section 1.1.

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof, the Fair Market Value of such share of Common Stock in
cash, which shall be contingent upon the expiration of a specified Restriction
Period and which may, in addition thereto, be contingent upon the attainment of
specified Performance Measures within a specified Performance Period.

 

3



--------------------------------------------------------------------------------

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect.

“Restrictive Covenant” shall have the meaning set forth in Section 2.3(d).

“SAR” shall mean a stock appreciation right.

“Stock Award” shall mean a Restricted Stock Award, Unrestricted Stock Award or a
Restricted Stock Unit Award, including any such award which is granted as a
Performance Share Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including, without limitation, an Initial Public Offering or a merger,
combination, consolidation or acquisition of property or stock; provided,
however, that in no event shall the term “Substitute Award” be construed to
refer to an award made in connection with the cancellation and repricing of an
option or SAR.

“Tax Date” shall have the meaning set forth in Section 5.5.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

“Termination” shall mean the Participant ceasing (i) to be a Director, (ii) to
be employed by AAM and its Affiliates, if the Participant is an employee or
(iii) to provide services to AAM and its Affiliates, if the Participant is a
consultant, as applicable.

“Unrestricted Stock” shall mean shares of Common Stock which are not subject to
a Restriction Period or Performance Measures.

“Unrestricted Stock Award” shall mean an award of Unrestricted Stock under this
Plan.

 

4



--------------------------------------------------------------------------------

1.3 Administration.

(a) This Plan shall be administered by the Committee. Any one or a combination
of the following awards may be made under this Plan to eligible persons:
(i) options to purchase shares of Common Stock in the form of Incentive Stock
Options or Nonqualified Stock Options, (ii) SARs, (iii) Stock Awards in the form
of Restricted Stock, Unrestricted Stock or Restricted Stock Units (which may
include Performance Share Awards) and (iv) Performance Units. The Committee
shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of shares of Common Stock,
the number of SARs, the number of Restricted Stock Units and the number of
Performance Units subject to such an award, the exercise price or strike price
associated with the award, the time and conditions of exercise or settlement of
the award and all other terms and conditions of the award, including, without
limitation, the form of the Agreement evidencing the award. The Committee may,
in its sole discretion, in connection with a Change in Control or the death or
retirement of a Participant, take action such that (i) any or all outstanding
options and SARs shall become exercisable in part or in full, (ii) all or a
portion of the Restriction Period applicable to any outstanding Restricted Stock
or Restricted Stock Units shall lapse, (iii) all or a portion of the Performance
Period applicable to any outstanding Performance Share Award or Performance
Units shall lapse and (iv) the Performance Measures (if any) applicable to any
outstanding award shall be deemed to be satisfied at the target or any other
level. The Committee shall, subject to the terms of this Plan, interpret this
Plan and the application thereof, establish rules and regulations it deems
necessary or desirable for the administration of this Plan and may impose,
incidental to the grant of an award, conditions with respect to the award, such
as limiting competitive employment or other activities. All such
interpretations, rules, regulations and conditions shall be conclusive and
binding on all parties.

(b) The Committee may delegate some or all of its power and authority hereunder
to the Board or, subject to applicable law, to the Chairman and Chief Executive
Officer or such other executive officer as the Committee deems appropriate;
provided, however, that the Committee may not delegate its power and authority
to the Chairman and Chief Executive Officer or any other executive officer with
regard to the selection for participation in this Plan of an officer, director
or other person subject to Section 16 of the Exchange Act or decisions
concerning the timing, pricing or amount of an award to such an officer,
director or other person.

(c) No member of the Board or Committee, and neither the Chairman and Chief
Executive Officer or any other executive officer to whom the Committee delegates
any of its power and authority hereunder, shall be liable for any act, omission,
interpretation, construction or determination made in connection with this Plan
in good faith, and the members of the Board and the Committee and the Chairman
and Chief Executive Officer any other executive officer shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including attorneys’ fees) arising therefrom to the full
extent permitted by law (except as otherwise may be provided in the Company’s
certificate of incorporation and/or by-laws) and under any directors’ and
officers’ liability insurance that may be in effect from time to time.

(d) Each member of the Committee shall have one vote. One-third of the members,
but not less than two members, shall constitute a quorum. The Committee shall be
authorized to

 

5



--------------------------------------------------------------------------------

take any permitted action only by (i) the affirmative vote of a majority of the
Committee members present at any meeting at which a quorum is present, or
(ii) by the unanimous written consent of all of the Committee members.

1.4 Eligibility. Participants in this Plan shall consist of such Directors or
employees or consultants of AAM and its Affiliates as the Committee in its sole
discretion may select from time to time. The Committee’s selection of a person
to participate in this Plan at any time shall not require the Committee to
select such person to participate in this Plan at any other time. The Committee
shall determine, in its sole discretion, the extent to which a participant shall
be considered employed during any periods during which such participant is on an
approved leave of absence.

1.5 Shares Available. Subject to adjustment as provided in Section 5.7, two
million (2,000,000) shares of Common Stock shall be available under this Plan,
reduced by the sum of the aggregate number of shares of Common Stock which
become subject to outstanding options, outstanding SARs and outstanding Stock
Awards and delivered upon the settlement of Performance Units. To the extent
that shares of Common Stock subject to an outstanding option, SAR or Stock Award
granted under the Plan or any predecessor plan are not issued or delivered by
reason of (i) the expiration, termination, cancellation or forfeiture of such
award or (ii) the settlement of such award in cash, then such shares of Common
Stock shall again be available under this Plan.

Notwithstanding anything in this Section 1.5 to the contrary, shares of Common
Stock subject to an award under this Plan may not be made available for issuance
under this Plan if such shares are: (i) shares that were subject to a
stock-settled SAR and were not issued upon the net settlement or net exercise of
such SAR; (ii) shares delivered to or withheld by the Company to pay the
purchase price or the withholding taxes related to an outstanding option or SAR;
or (iii) shares repurchased on the open market with the proceeds of an option
exercise. Shares delivered to or withheld by the Company to pay the withholding
taxes for Stock Awards or Performance Awards shall again be available under this
Plan.

The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a shareholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

1.6 Award Limits. Subject to adjustment as provided in Section 5.7, no
Participant may be granted awards under the Plan during any calendar year that,
in the aggregate, may be settled by delivery of more than five hundred thousand
(500,000) shares of Common Stock. With respect to awards, the value of which is
not based on the Fair Market Value of Common Stock, no

 

6



--------------------------------------------------------------------------------

individual may receive during any calendar year cash or shares of Common Stock
with a Fair Market Value at the date of settlement that, in the aggregate,
exceeds four million dollars ($4,000,000).

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1 Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option. Each option shall be granted
within 10 years of the effective date of this Plan. To the extent that the
aggregate Fair Market Value (determined as of the date of grant) of shares of
Common Stock with respect to which options designated as Incentive Stock Options
are exercisable for the first time by a participant during any calendar year
(under this Plan or any other plan of the Company or any Subsidiary) exceeds the
amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options.

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of Shares and Exercise Price. The number of shares of Common Stock
subject to an option and the exercise price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the exercise price per share of Common Stock purchasable
upon exercise of a Nonqualified Stock Option or an Incentive Stock Option shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such option; provided further, that if an Incentive Stock
Option shall be granted to any person who, at the time such option is granted,
owns stock possessing more than 10 percent of the total combined voting power of
all classes of stock of the Company (or of any Subsidiary) (a “Ten Percent
Holder”), the Incentive Stock Option will be exercised within five years from
the time it is granted and the exercise price per share of Common Stock shall
not be less than the price (currently 110% of Fair Market Value) required by the
Code in order to constitute an Incentive Stock Option.

Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares of Common Stock subject to
such option may be less than 100% of the Fair Market Value per share on the date
of grant, provided that the excess of: (a) the aggregate Fair Market Value (as
of the date such Substitute Award is granted) of the shares subject to the
Substitute Award, over (b) the aggregate purchase price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor
company or other entity that were subject to the grant assumed or substituted
for by the Company, over (y) the aggregate purchase price of such shares.

(b) Option Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
option shall be

 

7



--------------------------------------------------------------------------------

exercised later than ten years after its date of grant; provided further, that
if an Incentive Stock Option shall be granted to a Ten Percent Holder, such
option shall not be exercised later than five years after its date of grant. The
Committee may, in its discretion, establish an applicable Performance Period and
Performance Measures which shall be satisfied or met as a condition to the grant
of an option or to the exercisability of all or a portion of an option. The
Committee shall determine whether an option shall become exercisable in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanying such notice with payment therefor in full, and
without any extension of credit, either (A) in cash, (B) by delivery (either
actual delivery or by attestation procedures established by the Company) of
shares of Common Stock having a Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, provided that the Committee determines that such withholding of
shares does not cause the Company to recognize an increased compensation expense
under applicable accounting principles, (D) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom the
optionee has submitted an irrevocable notice of exercise or (E) any combination
of (A), (B), (C) and (D), in each case to the extent set forth in the Agreement
relating to the option and (ii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such exercise price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee. No shares of Common Stock
shall be issued and no certificate representing Common Stock shall be delivered
until the full exercise price therefor and any withholding taxes thereon, as
described in Section 5.5, have been paid (or arrangement made for such payment
to the Company’s satisfaction).

2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. An SAR may only be
granted on a stand-alone basis under the Plan and not in connection with the
grant of an option.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of SARs and Strike Price. The number of SARs subject to an award
shall be determined by the Committee. The strike price of a SAR shall be
determined by the Committee; provided, however, that such strike price shall not
be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR.

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided that the
excess of: (a) the aggregate Fair Market

 

8



--------------------------------------------------------------------------------

Value (as of the date such Substitute Award is granted) of the shares subject to
the Substitute Award, over (b) the aggregate base price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor
company or other entity that were subject to the grant assumed or substituted
for by the Company, over (y) the aggregate base price of such shares.

(b) Exercise Period and Exercisability. The Agreement relating to an award of
SARs shall specify whether such award may be settled in shares of Common Stock
or cash or a combination thereof. The period for the exercise of an SAR shall be
determined by the Committee; provided, however, that no SAR shall be exercised
later than ten years after its date of grant. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time.
Prior to the exercise of an SAR for shares of Common Stock, as applicable, the
Participant shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to such SAR.

(c) Method of Exercise. An SAR may be exercised (i) by giving written notice to
the Company specifying the whole number of SARs which are being exercised and
(ii) by executing such documents as the Company may reasonably request. No
shares of Common Stock shall be issued and no certificate representing Common
Stock shall be delivered until any withholding taxes thereon, as described in
Section 5.5, have been paid (or arrangement made for such payment to the
Company’s satisfaction).

2.3 Termination of Employment or Service.

(a) Death or Disability. Subject to Section 2.3(d) below, and unless otherwise
specified in the Agreement relating to an option or SAR, as the case may be, if
the Participant’s Termination results from such Participant’s death or
Disability, each option and SAR held by such Participant shall be exercisable
only to the extent that such option or SAR is exercisable on the effective date
of such Termination, and may thereafter be exercised by such Participant (or
such Participant’s legal representative or similar person) until and including
the earlier to occur of (i) the date which is one year after the effective date
of such Termination and (ii) the expiration date of the term of such option or
SAR.

(b) Cause. If the Participant’s Termination results from any action or failure
to act on the part of the Participant constituting Cause, as applicable, each
option and SAR held by such Participant shall be cancelled and cease to be
exercisable as of the effective date of such Termination.

(c) Other Termination. Subject to Section 2.3(d) below, and unless otherwise
specified in the Agreement relating to an option or SAR, as the case may be, if
the Participant’s Termination results for any reason other than as described in
Section 2.3(a) or (b), then each option and SAR held by such Participant shall
be exercisable only to the extent that such option or SAR is exercisable on the
effective date of such Termination, and may thereafter be exercised

 

9



--------------------------------------------------------------------------------

by such Participant (or such Participant’s legal representative or similar
person) until and including the earlier to occur of (i) the date which is 90
days after the effective date of such Termination and (ii) the expiration date
of the term of such option or SAR.

(d) Breach of Restrictive Covenant. Notwithstanding Sections 2.3(a) through (c),
and unless otherwise specified in the Agreement relating to an option or SAR, as
the case may be, if a Participant breaches his or her obligations to AAM and its
Affiliates under a noncompetition, nonsolicitation, confidentiality,
intellectual property or other restrictive covenant (a “Restrictive Covenant”),
each option and SAR held by such Participant shall be cancelled and cease to be
exercisable as of the date on which the Participant first breached such
Restrictive Covenant, and the Company thereafter may require the repayment of
any amounts received by such Participant in connection with an exercise of such
option or SAR following such cancellation date.

2.4 Repricing of Options and SARs. Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding options or SARs or cancel outstanding
options or SARS in exchange for cash, other awards or options or SARs with an
exercise price that is less than the exercise price of the original options or
SARs without stockholder approval.

III. STOCK AWARDS

3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, Unrestricted Stock or a Restricted Stock Unit Award. The Committee
may, in its discretion, determine that a Restricted Stock Award or Restricted
Stock Unit Award is to be granted as a Performance Share Award and may establish
an applicable Performance Period and Performance Measures which shall be
satisfied or met as a condition to the grant or vesting of all or a portion of
such award.

3.2 Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject
to the following terms and conditions and shall be subject to such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, (i) for the vesting of the shares of
Common Stock subject to such award (A) if the Participant’s Termination does not
occur during the specified Restriction Period and (B) in the case of a
Performance Share Award, if specified Performance Measures are satisfied or

 

10



--------------------------------------------------------------------------------

met during a specified Performance Period, and (ii) for the forfeiture of the
shares of Common Stock subject to such award (A) if the Participant’s
Termination occurs due to specified events during the specified Restriction
Period and (B) in the case of a Performance Share Award, if specified
Performance Measures are not satisfied or met during a specified Performance
Period. Notwithstanding the foregoing, unless otherwise set forth in the
Agreement relating to a Restricted Stock Award, the shares subject to such award
(i) shall become fully vested on the effective date of the Participant’s
Termination by reason of such Participant’s death or Disability and (ii) shall
be cancelled to the extent unvested on the effective date of the Participant’s
Termination for any reason other than the Participant’s death or Disability.

(c) Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the Participant’s name and may
bear a legend, in addition to any legend which may be required pursuant to
Section 5.6, indicating that the ownership of the shares of Common Stock
represented by such certificate is subject to the restrictions, terms and
conditions of this Plan and the Agreement relating to the Restricted Stock
Award. All such certificates shall be deposited with the Company, together with
stock powers or other instruments of assignment (including a power of attorney),
each endorsed in blank with a guarantee of signature if deemed necessary or
appropriate, which would permit transfer to the Company of all or a portion of
the shares of Common Stock subject to the Restricted Stock Award in the event
such award is forfeited in whole or in part. Upon termination of any applicable
Restriction Period (and the satisfaction or attainment of applicable Performance
Measures), subject to the Company’s right to require payment of any taxes in
accordance with Section 5.5, the restrictions shall be removed from the
requisite number of any shares of Common Stock that are held in book entry form,
and all certificates evidencing ownership of the requisite number of shares of
Common Stock shall be delivered to the Participant.

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the Participant shall have all
rights as a stockholder of the Company, including, but not limited to, voting
rights, the right to receive dividends and the right to participate in any
capital adjustment applicable to all holders of Common Stock; provided, however,
that a distribution with respect to shares of Common Stock, other than a regular
cash dividend, shall be deposited with the Company and shall be subject to the
same restrictions as the shares of Common Stock with respect to which such
distribution was made.

3.3 Terms of Unrestricted Stock Awards. The number of shares of Common Stock
subject to an Unrestricted Stock Award shall be determined by the Committee.
Unrestricted Stock Awards shall not be subject to any Performance Measures or
Restriction Periods.

3.4 Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

 

11



--------------------------------------------------------------------------------

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period and
Performance Measures (if any) applicable to a Restricted Stock Unit Award shall
be determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, (i) for the vesting of
such Restricted Stock Unit Award (A) if the Participant’s Termination does not
occur during the specified Restriction Period and (B) in the case of a
Performance Share Award, if specified Performance Measures are satisfied or met
during a specified Performance Period, and (ii) for the forfeiture of the shares
of Common Stock subject to such award (A) if the Participant’s Termination
occurs due to specified events during the specified Restriction Period or (y) in
the case of a Performance Share Award, if specified Performance Measures are not
satisfied or met during a specified Performance Period. Notwithstanding the
foregoing, unless otherwise set forth in the Agreement relating to a Restricted
Stock Unit Award, the unvested portion of such award shall be cancelled on the
effective date of the Participant’s Termination for any reason.

(c) Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to
a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and
(ii) whether the Participant shall be entitled to receive, on a current or
deferred basis, dividend equivalents and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award.
Prior to the settlement of a Restricted Stock Unit Award in Common Stock, as
applicable, the Participant shall have no rights as a stockholder of the Company
with respect to the shares of Common Stock subject to such award.

3.5 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award upon the Participant’s Termination, whether by reason
of Disability, death or any other reason, shall be determined by the Committee
and set forth in the applicable award Agreement.

IV. PERFORMANCE UNIT AWARDS

4.1 Performance Unit Awards. The Committee may, in its discretion, grant
Performance Unit Awards to such eligible persons as may be selected by the
Committee.

4.2 Terms of Performance Unit Awards. Performance Unit Awards shall be subject
to the following terms and conditions and shall be subject to such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a) Number of Performance Units and Performance Measures. The number of
Performance Units subject to a Performance Unit Award and the Performance
Measures and Performance Period applicable to a Performance Unit Award shall be
determined by the Committee.

 

12



--------------------------------------------------------------------------------

(b) Vesting and Forfeiture. The Agreement relating to a Performance Unit Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance Unit
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.

(c) Settlement of Vested Performance Unit Awards. The Agreement relating to a
Performance Unit Award shall specify whether such award may be settled in shares
of Common Stock or cash or a combination thereof. Prior to the settlement of a
Performance Unit Award in shares of Common Stock, the Participant shall have no
rights as a stockholder of the Company.

4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Unit Award, or any forfeiture and cancellation
of such award upon the Participant’s Termination, whether by reason of
Disability, death or any other reason, shall be determined by the Committee and
set forth in the applicable award Agreement. Notwithstanding the foregoing,
unless otherwise set forth in the Agreement relating to a Performance Unit
Award, such award shall be cancelled on the effective date of the Participant’s
Termination for any reason.

V. GENERAL

5.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval within 12 months of the date of the
Board’s initial adoption of the Plan. This Plan shall terminate ten years after
its effective date, unless terminated earlier by the Board. Termination of this
Plan shall not affect the terms or conditions of any award granted prior to
termination. In the event that this Plan is not approved by the stockholders of
the Company, this Plan and any awards hereunder shall be void and of no force or
effect.

5.2 Amendments. The Board may amend this Plan and the terms and conditions of
any outstanding awards as it shall deem advisable, subject to any requirement of
stockholder approval required by applicable law, rule or regulation, including
any rule of the New York Stock Exchange, or, if the Common Stock is not listed
on the New York Stock Exchange, any rule of the principal national stock
exchange on which the Common Stock is then traded; provided, however, that no
amendment may impair the rights of a Participant’s outstanding award without the
written consent of such Participant.

5.3 Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and the Participant and,
upon execution by each party and delivery of the Agreement to the Company within
the time period specified by the Company, such award shall be effective as of
the effective date set forth in the Agreement.

5.4 Non-Transferability. No award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the

 

13



--------------------------------------------------------------------------------

Participant’s family members, a trust or entity established by the Participant
for estate planning purposes or a charitable organization designated by the
Participant, in each case, without consideration. Except to the extent permitted
by the foregoing sentence or the Agreement relating to an award, each award may
be exercised or settled during the Participant’s lifetime only by the
Participant or the Participant’s legal representative or similar person. Except
as permitted by the second preceding sentence, no award may be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any award, such award and
all rights thereunder shall immediately become null and void.

5.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the Participant of such award of
any federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a Participant, having an aggregate Fair Market Value determined as
of the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a Participant, in the amount necessary to satisfy any such obligation
or (ii) the Participant may satisfy any such obligation by any of the following
means: (A) a cash payment to the Company, (B) delivery (either actual delivery
or by attestation procedures established by the Company) to the Company of
previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (C) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a Participant, equal to the amount necessary to satisfy
any such obligation, (D) in the case of the exercise of an option and except as
may be prohibited by applicable law, a cash payment by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) any combination of (A), (B), (C) and (D), in each case
to the extent set forth in the Agreement relating to the award and subject to
the Participant’s execution of such documents as the Company may reasonably
request. Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate. Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Participant.

5.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not

 

14



--------------------------------------------------------------------------------

acceptable to the Company. The Company may require that certificates evidencing
shares of Common Stock delivered pursuant to any award made hereunder bear a
legend indicating that the sale, transfer or other disposition thereof by the
Participant is prohibited except in compliance with the Securities Act of 1933,
as amended, and the rules and regulations thereunder.

5.7 Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
number and class of securities available under this Plan, the terms of each
outstanding option and SAR (including the number and class of securities subject
to each outstanding option or SAR and the purchase price or base price per
share), the terms of each outstanding Restricted Stock Award and Restricted
Stock Unit Award (including the number and class of securities subject thereto),
and the terms of each outstanding Performance Share Award shall be appropriately
adjusted by the Committee, such adjustments to be made in the case of
outstanding options and SARs without an increase in the aggregate purchase price
or base price and in accordance with Section 409A of the Code. In the event of
any other change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights of participants. In either case, the decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.

5.8 Corporate Transaction; Change in Control.

(a) If the Company shall be a party to a reorganization, merger or consolidation
or sale or other disposition of more than 50% of the operating assets of the
Company (determined on a consolidated basis), other than in connection with a
sale-leaseback or other arrangement resulting in the continued utilization of
such assets (or the operating products of such assets) (a “Corporate
Transaction”), or in the event of a Change in Control, the Board (as constituted
prior to any Change in Control resulting from such Corporate Transaction) may,
in its discretion:

(i) require, following the Participant’s Termination in connection with a
Corporation Transaction or a Change in Control, that (A) some or all outstanding
options and SARs shall immediately become exercisable in full or in part,
(B) the Restriction Period applicable to some or all outstanding Restricted
Stock Awards and Restricted Stock Unit Awards shall lapse in full or in part,
(C) the Performance Period applicable to some or all outstanding Performance
Share Awards and Performance Unit Awards shall lapse in full or in part and
(D) the Performance Measures applicable to some or all outstanding awards shall
be deemed to be satisfied at the target or any other level;

(ii) require outstanding awards, in whole or in part, to be assumed by the
corporation resulting from such Corporate Transaction, or a parent corporation
thereof;

 

15



--------------------------------------------------------------------------------

(iii) require that shares of capital stock of the corporation resulting from
such Corporate Transaction, or a parent corporation thereof, be substituted for
some or all of the shares of Common Stock subject to an outstanding award, with
an appropriate and equitable adjustment to such award as determined by the Board
in accordance with Section 5.7; and/or

(iv) require outstanding awards, in whole or in part, to be surrendered to the
Company by the Participant, and to be immediately cancelled by the Company, and
to provide for the Participant to receive (A) a cash payment in an amount equal
to (1) in the case of an option or an SAR, the number of shares of Common Stock
then subject to the portion of such option or SAR surrendered, to the extent
such option or SAR is then exercisable or becomes exercisable pursuant to clause
(i), multiplied by the excess, if any, of the highest per share price offered to
holders of Common Stock in any transaction whereby the Corporate Transaction
takes place, over the exercise price or strike price per share of Common Stock
subject to such option or SAR, (2) in the case of a Stock Award, the number of
shares of Common Stock then subject to the portion of such award surrendered, to
the extent the Restriction Period and Performance Period, if any, on such Stock
Award has lapsed or will lapse pursuant to clause (i) and to the extent that the
Performance Measures, if any, have been satisfied or are deemed satisfied
pursuant to clause (i), multiplied by the highest per share price offered to
holders of Common Stock in any transaction whereby the Corporate Transaction
takes place, and (3) in the case of a Performance Unit Award, the number of
Performance Units then subject to the portion of such award surrendered, to the
extent the Performance Period applicable so such award has lapsed or will lapse
pursuant to clause (i) and to the extent the Performance Measures applicable to
such award have been satisfied or are deemed satisfied pursuant to clause (i);
(B) shares of capital stock of the corporation resulting from such Corporate
Transaction, or a parent corporation thereof, having a fair market value not
less than the amount determined under clause (A) above; or (C) a combination of
the payment of cash pursuant to clause (A) above and the issuance of shares
pursuant to clause (B) above.

(b) For purposes of Section 1.3 and Section 5.8(a), “Change in Control” shall
mean, except as otherwise provided below, the occurrence of a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company. In determining whether an
event shall be considered a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company, the following provisions shall apply:

(i) A “change in the ownership” of the Company shall occur on the date on which
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company, as determined in accordance with Treasury
Regulation § 1.409A-3(i)(5)(v). If a person or group is considered either to own

 

16



--------------------------------------------------------------------------------

more than 50% of the total fair market value or total voting power of the stock
of the Company, or to have effective control of the Company within the meaning
of clause (ii) of this Section 3(e), and such person or group acquires
additional stock of the Company, the acquisition of additional stock by such
person or group shall not be considered to cause a “change in the ownership” of
the Company.

(ii) A “change in the effective control” of the Company shall occur on either of
the following dates:

(A) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more of
the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the effective
control” of the Company; or

(B) The date on which a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi).

(c) A “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, as determined in accordance
with Treasury Regulation § 1.409A-3(i)(5)(vii). A transfer of assets shall not
be treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vii)(B).

Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to an award if, in advance of such event,
the Participant agrees in writing that such event shall not constitute a Change
in Control. The Committee may, in its discretion, include any provisions in an
Agreement which it may deems desirable regarding the treatment of any award
under the Plan in connection with a Change in Control, including but not limited
to, providing for the accelerated vesting or payment of such award upon a Change
in Control.

 

17



--------------------------------------------------------------------------------

Notwithstanding the occurrence of any of the foregoing events, the Initial
Public Offering or any bona fide primary or secondary public offering following
the occurrence of the Initial Public Offering shall not constitute a Change in
Control.

5.9 Market Standoff Agreement. As a condition of receiving any award hereunder,
the Participant agrees that in connection with any registration of the Common
Stock and upon the request of the Committee or the underwriters managing any
public offering of the Common Stock, the Participant will not sell or otherwise
dispose of any Common Stock without prior written consent of the Committee or
such underwriters, as the case may be, for a period of time (not to exceed 180
days) from the effective date of such registration as the Committee or the
underwriters may specify for employee-shareholders generally.

5.10 Deferrals. The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the exercise
or settlement of all or a portion of any award (other than awards of Incentive
Stock Options, Nonqualified Stock Options and SARs) made hereunder shall be
deferred, or the Committee may, in its sole discretion, approve deferral
elections made by the Participant. Deferrals shall be for such periods and upon
such terms as the Committee may determine in its sole discretion, subject to the
requirements of Section 409A of the Code.

5.11 No Right of Participation or Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment or service with AAM or any of its
Affiliates or affect in any manner the right of AAM or any of its Affiliates to
terminate the employment or service of any person at any time without liability
hereunder.

5.12 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

5.13 Designation of Beneficiary. A Participant may file with the Committee a
written designation of one or more persons as such Participant’s beneficiary or
beneficiaries (both primary and contingent) in the event of the Participant’s
death or incapacity. To the extent an outstanding option or SAR granted
hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such option or SAR pursuant to procedures prescribed by the Committee.
Each beneficiary designation shall become effective only when filed in writing
with the Committee during the Participant’s lifetime on a form prescribed by the
Committee. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations. If a Participant fails to
designate a beneficiary, or if all designated beneficiaries of a Participant
predecease the Participant, then each outstanding option and SAR hereunder held
by such Participant, to the extent exercisable, may be exercised by such
Participant’s executor, administrator, legal representative or similar person.

 

18



--------------------------------------------------------------------------------

5.14 Compliance with Laws. Each award made hereunder shall be subject to all
laws, rules and regulations, including all applicable federal and state
securities laws, and to such approvals by governmental agencies as may be
required. The Company shall be under no obligation to offer to sell or to sell
any shares of Common Stock pursuant to an award unless such shares have been
properly registered for sale pursuant to the Securities Act with the Securities
and Exchange Commission, or unless the Company has received an opinion of
counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption. The Company shall
be under no obligation to register for sale or resale under the Securities Act
any of the shares of Common Stock to be offered or sold under the Plan or any
shares of Common Stock issued upon exercise of options. If the shares of Common
Stock offered for sale or sold under the Plan are offered or sold pursuant to an
exemption from registration under the Securities Act, the Company may restrict
the transfer of such shares and may legend the certificates representing the
Common Stock in such manner as it deems advisable to ensure the availability of
any such exemption.

5.15 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Maryland and construed in accordance
therewith without giving effect to principles of conflicts of laws.

5.16 Arbitration. Any dispute or controversy between the Company or its
respective affiliates (including AAM) on the one hand, and the Participant on
the other hand, whether arising out of or relating to this Plan, any Agreement
or otherwise, shall be settled by final and binding arbitration in Cook County,
Illinois administered by the American Arbitration Association, with any such
dispute or controversy being so administered in accordance with its Commercial
Rules then in effect, and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall have
the authority to award any remedy or relief that a court of competent
jurisdiction could order or grant, including, without limitation, the issuance
of an injunction. Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of the
Company and the Participant. The Company and the Participant acknowledge that
this Plan and each Agreement evidence transactions involving interstate
commerce. Notwithstanding any choice of law provision included in this Plan or
any Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.

5.17 Code Section 409A.

(a) This Plan and each Agreement evidencing an award hereunder are intended to
be excepted from the requirements of section 409A of the Code or to avoid
accelerated taxation and/or the imposition of any additional tax or penalty
under section 409A of the Code, as applicable, and shall be interpreted and
construed consistent with that intent. Notwithstanding such intention, the Board
may, at any time and in its sole discretion and without a Participant’s prior
consent, amend the Plan and/or awards, adopt policies and procedures or take any
other actions (including amendments, policies, procedures and actions with
retroactive effect) as are

 

19



--------------------------------------------------------------------------------

necessary or appropriate to (i) exempt the Plan and/or any award from the
application of section 409A of the Code, (ii) preserve the intended tax
treatment of any such award or (iii) comply with the requirements of section
409A of the Code, including without limitation any such regulations guidance,
compliance programs and other interpretive authority that may be issued after
the date of grant.

(b) Participants (or their beneficiaries) shall be responsible for all taxes
with respect to any awards under the Plan. The Board and the Company make no
guarantees to any person regarding the tax treatment of awards or payments made
under the Plan. Neither the Board nor the Company has any obligation to take any
action to prevent the assessment of any additional tax or penalty on any
Participant with respect to any award under section 409A of the Code or
otherwise and none of the Company, any of its Subsidiaries or Affiliates, or any
of their employees or representatives shall have any liability to a Participant
with respect thereto.

 

20



--------------------------------------------------------------------------------

AVIV REIT, INC.

2013 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Aviv REIT, Inc., a Maryland corporation (the “Company”), hereby grants to
                     (the “Holder”) as of             , 20     (the “Grant
Date”), pursuant to the terms and conditions of the Aviv REIT, Inc. 2013
Long-Term Incentive Plan (the “Plan”), a restricted stock unit award (the
“Award”) with respect to                  shares of the Company’s Common Stock,
par value $0.01 per share (“Common Stock”), upon and subject to the
restrictions, terms and conditions set forth in the Plan and this agreement (the
“Agreement”). Capitalized terms not defined herein shall have the meanings
specified in the Plan.

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company (or
electronically accepting this Agreement within the Holder’s stock plan account
with the Company’s stock plan administrator according to the procedures then in
effect).

2. Rights as a Stockholder. The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Common Stock subject to the Award
unless and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a stockholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a “Dividend Date”), the number of shares
subject to the Award shall increase by (a) the product of the total number of
shares subject to the Award immediately prior to such Dividend Date multiplied
by the dollar amount of the cash dividend paid per share of Common Stock by the
Company on such Dividend Date, divided by (b) the Fair Market Value of a share
of Common Stock on such Dividend Date. Any such additional shares shall be
subject to the same vesting conditions and payment terms set forth herein as the
shares to which they relate.

3. Restriction Period and Vesting.

3.1. Vesting Conditions.

(a) Service-Based Vesting Condition. Except as otherwise provided in Section 3,
     percent (    %) of the original number of shares of Common Stock subject to
the Award shall vest on each of             , 20    ;             , 20    ; and
            , 20    , etc. (each, a “Vesting Date”), subject to the Holder not
incurring a Termination through the applicable Vesting Date.

(b) Restriction Period. The period of time during which any of the shares of
Common Stock subject to the Award shall be unvested shall be referred to herein
as the “Restriction Period.”



--------------------------------------------------------------------------------

3.2. Change in Control. Upon a Change in Control, the Award shall be subject to
Section 5.8 of the Plan.

3.3. Termination. If the Holder’s Termination occurs prior to the end of the
Restriction Period for any reason, then the portion of the Award that was not
vested immediately prior to such Termination shall be immediately forfeited by
the Holder and cancelled by the Company.

4. Settlement of Award and Issuance or Delivery of Shares. Following each
Vesting Date, the portion of the Award that becomes vested, if any, as of such
Vesting Date shall be settled in shares of Common Stock as soon as
administratively practicable (but no later than thirty (30) days following) the
applicable Vesting Date. Subject to Section 7, upon settlement, the Company
shall direct that such shares of Common Stock be recorded by the Company’s
transfer agent as held by the Holder in book entry form with any restrictions on
such shares duly noted or, alternatively, the Company may deliver to the Holder
certificate or certificates representing such shares. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
issuance or delivery, except as otherwise provided in Section 7.

5. Transfer Restrictions and Investment Representation.

5.1. Nontransferability of Award. The Award may not be transferred by the Holder
other than by will, the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company,
to the Holder’s family members, a trust or entity established by the Holder for
estate planning purposes or to a charitable organization designated by the
Holder on the form prescribed by the Company. Except to the extent permitted by
the foregoing sentence, the Award may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights hereunder shall
immediately become null and void.

5.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Common Stock acquired upon the vesting of the Award will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such acquisition has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws and (c) if requested by the Company, the Holder shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
or the Committee shall in its sole discretion deem necessary or advisable.



--------------------------------------------------------------------------------

6. Restrictive Covenants.

6.1. Confidential Information. The Company’s employment of the Holder has
resulted and will result in the Holder’s exposure and access to confidential and
proprietary information, including without limitation the Company’s processes,
administration and accounting systems, computer software, customer lists, vendor
lists, lists, files and other information regarding existing, past, proposed or
perspective tenants or other business partners, due diligence and other
acquisition and investment information, financial information, projections and
analysis models, technology, business strategies, business track record and
personal information about the Company’s owners, directors, officers and
employees which the Holder did not have access to prior to his or her employment
with the Company and which information is of great value to the Company, its
owners, directors, officers and employees. The Holder shall not, other than on
the Company’s behalf, at any time during the Holder’s employment with the
Company and thereafter, make available, divulge, disclose or communicate in any
manner whatsoever to anyone including, but not limited to, any person, firm,
corporation, investor, member of the media or entity any such confidential or
proprietary information, or use any such confidential or proprietary information
for any purpose other than on the Company’s behalf, unless authorized to do so
in writing by the General Counsel of the Company, required by law or court
order, or such information has become publicly available other than by reason of
a breach by the Holder of this Section 6.1 or of another individual’s or
entity’s violation of an obligation not to disclose such information, which
obligation is known to the Holder. Should the Holder be required by law or court
order to disclose such confidential or proprietary information, the Holder shall
give the General Counsel of the Company reasonable notice so as to allow the
Company sufficient opportunity to challenge such application of the law or court
order, or to otherwise attempt to limit the scope of such disclosure. This
Agreement applies to all confidential and proprietary information of the
Company, regardless of when such information is or was disclosed to the Holder.

6.2. Non-Solicitation. During the Holder’s employment with the Company and for a
period of two (2) years thereafter, the Holder shall not, directly or
indirectly, other than on the Company’s behalf:

(a) Induce or assist in the inducement of any employee or independent contractor
to terminate or otherwise limit their relationship with the Company; or

(b) Solicit any tenant or potential tenant of the Company with respect to the
Business. For purposes of this Section 6.2(b), (i) a tenant means any individual
or entity with which the Company had a leasing, development, construction or
similar relationship within the twenty-four (24) month period immediately
preceding the Termination Date, and (ii) a potential tenant means any individual
or entity which the Company solicited for such a relationship within the twelve
(12) month period that immediately preceded the Termination Date.

6.3. Non-Disparagement. At no time shall the Holder, directly or indirectly,
make (or cause to be made) to any person any disparaging, derogatory or other
negative or false statement about or with respect to, or that otherwise reflects
adversely upon, the Company (including its policies, practices, leasing
arrangements, operations, employees, sales representatives, agents, officers,
members, managers, partners or directors).

6.4. Patents, Copyrights, Trademarks and Other Property Rights. Any and all
inventions, improvements, discoveries, formulas, technology, business
strategies, management,



--------------------------------------------------------------------------------

administration and accounting systems, processes and computer software relating
to the Business (whether or not patentable) discovered, developed or learned by
the Holder during his or her employment with the Company are the sole and
absolute property of the Company and are “works made for hire” as that term is
defined in the copyright laws of the United States. The Company is the sole and
absolute owner of all patents, copyrights, trademarks and other property rights
to those items and the Holder will fully assist the Company, at the Company’s
cost and expense, to obtain the patents, copyrights, trademarks or other
property rights to all such inventions, improvements, discoveries, formulas,
technology, business strategies, management, administration and accounting
systems, processes or computer software. The Holder has been notified by the
Company and understands that the foregoing provisions of this Section 6.4 do not
apply to an invention for which no equipment, supplies, facilities,
confidential, proprietary or trade secret information of the Company was used
and which was developed entirely on the Holder’s own time, unless the invention:
(a) relates directly to the Business; (b) relates directly to the Company’s
actual or demonstrably anticipated research and development or (c) results from
any work performed by the Holder for the Company.

6.5. Scope of Covenants. The Holder hereby acknowledges and agrees that the
covenants and the time, activity and other limitations set forth in this
Section 6 (or the lack thereof, as the case may be) are commercially reasonable
and are properly required to protect the Company and its Business. If any such
time or activity limitation (or the lack thereof) is determined to be
unreasonable or otherwise unenforceable by a court or other tribunal of
competent jurisdiction, the parties agree to the reduction of such time or
activity limitations (including the imposition of such a limitation if it is
missing) to such an area, period, scope of activity or other limitation as said
court or other tribunal shall deem reasonable and enforceable under the
circumstances. Also, if the Company seeks partial enforcement of this Section 6
as to only a time, scope of activity or other limitation that is reasonable,
then the Company shall be entitled to such reasonable partial enforcement. If
such reduction or (if the Company seeks partial enforcement) such partial
enforcement is not possible, or if a court or other tribunal of competent
jurisdiction declines for any or no reason to grant such reduction or partial
enforcement, as applicable, then the unenforceable provision or portion thereof
shall be severed as provided in Section 7.11, without affecting the remaining
provisions of this Agreement.

6.6. Tolling. The period of time in which the Holder is required to act, or
refrain from acting, pursuant to this Section 6 shall be tolled (shall not run)
for so long as the Holder is in breach of any of Holder’s obligations hereunder.

6.7. Business. For purposes of this Section 6, “Business” shall mean the
business activities conducted by or planned to be undertaken by the Company
while the Holder is a holder of any Common Stock acquired pursuant to this Award
or while the Holder is employed by the Company, including without limitation any
business involving the ownership, acquisition, development, investing in and
leasing of skilled nursing or other healthcare facilities.

7. Additional Terms and Conditions of Award.

7.1. Withholding Taxes.

(a) As a condition precedent to the delivery of the Common Stock upon the
vesting of the Award, the Holder shall, upon request by the Company, pay to the
Company such amount as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required



--------------------------------------------------------------------------------

Tax Payments”) with respect to the Award. If the Holder shall fail to advance
the Required Tax Payments after request by the Company, the Company may, in its
discretion, deduct any Required Tax Payments from any amount then or thereafter
payable by the Company to the Holder.

(b) The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (i) a cash payment to the
Company, (ii) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of
Common Stock having an aggregate Fair Market Value, determined as of the date on
which such withholding obligation arises (the “Tax Date”), equal to the Required
Tax Payments, (iii) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered to the Holder having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments
or (iv) any combination of (i), (ii) and (iii). Shares of Common Stock to be
delivered or withheld may not have a Fair Market Value in excess of the minimum
amount of the Required Tax Payments. Any fraction of a share of Common Stock
which would be required to satisfy any such obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Holder. No certificate
representing a share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full.

7.2. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the Award shall be
appropriately adjusted by the Committee. If any adjustment would result in a
fractional security being subject to the Award, the Company shall pay the Holder
in connection with the first vesting, in whole or in part, occurring after such
adjustment, an amount in cash determined by multiplying (a) such fraction
(rounded to the nearest hundredth) by (b) the Fair Market Value of such security
on the vesting date as determined by the Committee. The decision of the
Committee regarding any such adjustment and the Fair Market Value of any
fractional security shall be final, binding and conclusive.

7.3. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

7.4. Award Confers No Rights to Continued Employment or Service. In no event
shall the granting of the Award or its acceptance by the Holder, or any
provision of the Agreement or the Plan, give or be deemed to give the Holder any
right to continued employment or service by the Company, any Subsidiary or any
Affiliate of the Company, or affect in any manner the right of the Company, any
Subsidiary or any Affiliate of the Company to terminate the employment or
service of any person at any time.



--------------------------------------------------------------------------------

7.5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

7.6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

7.7. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Aviv REIT, Inc., Attn: General
Counsel, 303 West Madison Street, Suite 2400, Chicago, IL 60606, and if to the
Holder, to the last known mailing address of the Holder contained in the records
of the Company. All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing
through the United States mail or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

7.8. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Maryland and construed in accordance therewith without giving effect to
principles of conflicts of laws.

7.9. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, including Section 5.8 relating to a Change in Control, and shall be
interpreted in accordance therewith. The Holder hereby acknowledges receipt of a
copy of the Plan.

7.10. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.

7.11. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

7.12. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

7.13. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

7.14. Code Section 409A.

(a) This Agreement is intended to be excepted from the requirements of section
409A of the Code or to avoid accelerated taxation and/or the imposition of any
additional tax or penalty under section 409A of the Code, as applicable, and
shall be interpreted and construed consistent with that intent. Notwithstanding
such intention, the Board may, at any time and in its sole discretion and
without the Holder’s prior consent, amend this Agreement, adopt policies and
procedures or take any other actions (including amendments, policies, procedures
and actions with retroactive effect) as are necessary or appropriate to
(i) exempt this Agreement from the application of section 409A of the Code,
(ii) preserve the intended tax treatment of any such award or (iii) comply with
the requirements of section 409A of the Code, including without limitation any
such regulations guidance, compliance programs and other interpretive authority
that may be issued after the date of grant.

(b) Holders (or their beneficiaries) shall be responsible for all taxes with
respect to any awards under the Plan. The Board and the Company make no
guarantees to any person regarding the tax treatment of awards or payments made
under the Plan. Neither the Board nor the Company has any obligation to take any
action to prevent the assessment of any additional tax or penalty on any Holder
with respect to any award under section 409A of the Code or otherwise and none
of the Company or any of its Affiliates, or any of their employees or
representatives, shall have any liability to the Holder with respect thereto.

 

AVIV REIT, INC. By:  

 

Name:   Craig M. Bernfield Title:   Chairman and Chief Executive Officer

 

Accepted this      day of             , 20    

 



--------------------------------------------------------------------------------

AVIV REIT, INC.

2013 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Aviv REIT, Inc., a Maryland corporation (the “Company”), hereby grants to
                     (the “Holder”) as of             , 20     (the “Grant
Date”), pursuant to the terms and conditions of the Aviv REIT, Inc. 2013
Long-Term Incentive Plan (the “Plan”), a restricted stock unit award (the
“Award”) with respect to                  shares of the Company’s Common Stock,
par value $0.01 per share (“Common Stock”), upon and subject to the
restrictions, terms and conditions set forth in the Plan and this agreement (the
“Agreement”). Capitalized terms not defined herein shall have the meanings
specified in the Plan.

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company (or
electronically accepting this Agreement within the Holder’s stock plan account
with the Company’s stock plan administrator according to the procedures then in
effect).

2. Rights as a Stockholder. The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Common Stock subject to the Award
unless and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a stockholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a “Dividend Date”), the number of shares
subject to the Award shall increase by (a) the product of the total number of
shares subject to the Award immediately prior to such Dividend Date multiplied
by the dollar amount of the cash dividend paid per share of Common Stock by the
Company on such Dividend Date, divided by (b) the Fair Market Value of a share
of Common Stock on such Dividend Date. Any such additional shares shall be
subject to the same vesting conditions and payment terms set forth herein as the
shares to which they relate.

3. Restriction Period and Vesting.

3.1. Vesting Conditions.

(a) Performance Periods. Except as otherwise provided in Section 3:

 

  (i)                  of the original number of shares of Common Stock subject
to the Award shall vest based on the TSR of the Common Stock and the
performance, from the Grant Date through December 31, 20    , of the companies
comprising the NAREIT Equity Index, subject to the Holder not experiencing a
Termination through December 31, 20    ;

 

  (ii)

                 of the original number of shares of Common Stock subject to the
Award shall vest based on the TSR of the Common Stock and the performance, from
the Grant Date through December 31,



--------------------------------------------------------------------------------

  2013, of the companies comprising the Bloomberg Healthcare REIT Index that are
included in such index on the Grant Date through December 31, 20    , subject to
the Holder not experiencing a Termination through December 31, 20    ;

 

  (iii)                  of the original number of shares of Common Stock
subject to the Award shall vest based on the TSR of the Common Stock and the
performance, from the Grant Date through December 31, 20    , of the companies
comprising the NAREIT Equity Index, subject to the Holder not experiencing a
Termination through December 31, 20    ;

 

  (iv)                  of the original number of shares of Common Stock subject
to the Award shall vest based on the TSR of the Common Stock and the
performance, from the Grant Date through December 31, 2013, of the companies
comprising the Bloomberg Healthcare REIT Index that are included in such index
on the Grant Date through December 31, 20    , subject to the Holder not
experiencing a Termination through December 31, 20    ;

 

  (v)                  of the original number of shares of Common Stock subject
to the Award shall vest based on the TSR of the Common Stock and the
performance, from the Grant Date through December 31, 20    , of the companies
comprising the NAREIT Equity Index, subject to the Holder not experiencing a
Termination through December 31, 20    ; and

 

  (vi)                  of the original number of shares of Common Stock subject
to the Award shall vest based on the TSR of the Common Stock and the
performance, from the Grant Date through December 31, 20    , of the companies
comprising the Bloomberg Healthcare REIT Index that are included in such index
on the Grant Date through December 31, 20    , subject to the Holder not
experiencing a Termination through December 31, 20    .

(b) TSR and Comparator Groups. For purposes of Section 3, “TSR” shall be
determined by dividing (i) the sum of (A) the difference between the Fair Market
Value of the Common Stock on the Grant Date and, as applicable, December 31 of
20    , 20     or 20     (each a “Performance End Date”), and (B) dividends with
an ex-dividend date on or after the Grant Date and prior to or on the applicable
Performance End Date, by (ii) the Fair Market Value of the Common Stock on the
Grant Date. Vesting will be based on percentile ranking as compared to the
comparison group during the period from the Grant Date through the applicable
Performance End Date (each, a “Performance Period”), with 200% of the target
award vesting for achieving the 75th percentile or above, 150% of the target
award vesting for achieving the 63rd percentile or above, 100% of the target
award vesting for achieving the 50th percentile or above and 50% of the target
award vesting for achieving the 30th percentile or above. The Award shall be
interpolated between the foregoing percentiles; provided, however, that no
portion of the Award shall vest as a result of a percentile ranking of the TSR
versus the applicable comparator group described above being below the 30th
percentile and; provided, further, that, if TSR is less than zero for any
Performance Period, then the maximum payout as a percentage of Target,



--------------------------------------------------------------------------------

notwithstanding the foregoing, shall be 100% for such Performance Period. For
the avoidance of doubt, “Target” for purposes of Section 3 shall mean one-third
(1/3) of the original number of shares of Common Stock subject to the Award for
each Performance Period. Attainment of the performance measures shall be
determined and certified by the Committee as soon as administratively
practicable (but no later than sixty (60) calendar days) following the
applicable Performance End Date and prior to the settlement of the Award
pursuant to Section 4 hereof.

(c) Restriction Period. The period of time during which any of the shares of
Common Stock subject to the Award shall be unvested shall be referred to herein
as the “Restriction Period.”

3.2. Change in Control. Upon a Change in Control, the Award shall be subject to
Section 5.8 of the Plan.

3.3. Termination. If the Holder’s Termination occurs prior to the end of the
Restriction Period for any reason, then the portion of the Award that was not
vested immediately prior to such Termination shall be immediately forfeited by
the Holder and cancelled by the Company.

4. Settlement of Award and Issuance or Delivery of Shares. With respect to each
Performance Period, the portion of the Award subject to such Performance Period
shall be settled in shares of Common Stock no later than March 15th of the
calendar year immediately following the calendar year that includes the
Performance End Date. Subject to Section 7, upon settlement, the Company shall
direct that such shares of Common Stock be recorded by the Company’s transfer
agent as held by the Holder in book entry form with any restrictions on such
shares duly noted or, alternatively, the Company may deliver to the Holder
certificate or certificates representing such shares. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
issuance or delivery, except as otherwise provided in Section 7.

5. Transfer Restrictions and Investment Representation.

5.1. Nontransferability of Award. The Award may not be transferred by the Holder
other than by will, the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company,
to the Holder’s family members, a trust or entity established by the Holder for
estate planning purposes or to a charitable organization designated by the
Holder on the form prescribed by the Company. Except to the extent permitted by
the foregoing sentence, the Award may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights hereunder shall
immediately become null and void.

5.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Common Stock acquired upon the vesting of the Award will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such acquisition has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from



--------------------------------------------------------------------------------

registration under the Securities Act and such state securities laws and (c) if
requested by the Company, the Holder shall submit a written statement, in a form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of any shares of Common Stock hereunder or
(y) is true and correct as of the date of any sale of any such share, as
applicable. As a further condition precedent to the delivery to the Holder of
any shares of Common Stock subject to the Award, the Holder shall comply with
all regulations and requirements of any regulatory authority having control of
or supervision over the issuance or delivery of the shares and, in connection
therewith, shall execute any documents which the Board or the Committee shall in
its sole discretion deem necessary or advisable.

6. Restrictive Covenants.

6.1. Confidential Information. The Company’s employment of the Holder has
resulted and will result in the Holder’s exposure and access to confidential and
proprietary information, including without limitation the Company’s processes,
administration and accounting systems, computer software, customer lists, vendor
lists, lists, files and other information regarding existing, past, proposed or
perspective tenants or other business partners, due diligence and other
acquisition and investment information, financial information, projections and
analysis models, technology, business strategies, business track record and
personal information about the Company’s owners, directors, officers and
employees which the Holder did not have access to prior to his or her employment
with the Company and which information is of great value to the Company, its
owners, directors, officers and employees. The Holder shall not, other than on
the Company’s behalf, at any time during the Holder’s employment with the
Company and thereafter, make available, divulge, disclose or communicate in any
manner whatsoever to anyone including, but not limited to, any person, firm,
corporation, investor, member of the media or entity any such confidential or
proprietary information, or use any such confidential or proprietary information
for any purpose other than on the Company’s behalf, unless authorized to do so
in writing by the General Counsel of the Company, required by law or court
order, or such information has become publicly available other than by reason of
a breach by the Holder of this Section 6.1 or of another individual’s or
entity’s violation of an obligation not to disclose such information, which
obligation is known to the Holder. Should the Holder be required by law or court
order to disclose such confidential or proprietary information, the Holder shall
give the General Counsel of the Company reasonable notice so as to allow the
Company sufficient opportunity to challenge such application of the law or court
order, or to otherwise attempt to limit the scope of such disclosure. This
Agreement applies to all confidential and proprietary information of the
Company, regardless of when such information is or was disclosed to the Holder.

6.2. Non-Solicitation. During the Holder’s employment with the Company and for a
period of two (2) years thereafter, the Holder shall not, directly or
indirectly, other than on the Company’s behalf:

(a) Induce or assist in the inducement of any employee or independent contractor
to terminate or otherwise limit their relationship with the Company; or

(b) Solicit any tenant or potential tenant of the Company with respect to the
Business. For purposes of this Section 6.2(b), (i) a tenant means any individual
or entity with which the Company had a leasing, development, construction or
similar relationship within the twenty-four (24) month period immediately
preceding the Termination Date, and (ii) a potential tenant means any individual
or entity which the Company solicited for such a relationship within the twelve
(12) month period that immediately preceded the Termination Date.



--------------------------------------------------------------------------------

6.3. Non-Disparagement. At no time shall the Holder, directly or indirectly,
make (or cause to be made) to any person any disparaging, derogatory or other
negative or false statement about or with respect to, or that otherwise reflects
adversely upon, the Company (including its policies, practices, leasing
arrangements, operations, employees, sales representatives, agents, officers,
members, managers, partners or directors).

6.4. Patents, Copyrights, Trademarks and Other Property Rights. Any and all
inventions, improvements, discoveries, formulas, technology, business
strategies, management, administration and accounting systems, processes and
computer software relating to the Business (whether or not patentable)
discovered, developed or learned by the Holder during his or her employment with
the Company are the sole and absolute property of the Company and are “works
made for hire” as that term is defined in the copyright laws of the United
States. The Company is the sole and absolute owner of all patents, copyrights,
trademarks and other property rights to those items and the Holder will fully
assist the Company, at the Company’s cost and expense, to obtain the patents,
copyrights, trademarks or other property rights to all such inventions,
improvements, discoveries, formulas, technology, business strategies,
management, administration and accounting systems, processes or computer
software. The Holder has been notified by the Company and understands that the
foregoing provisions of this Section 6.4 do not apply to an invention for which
no equipment, supplies, facilities, confidential, proprietary or trade secret
information of the Company was used and which was developed entirely on the
Holder’s own time, unless the invention: (a) relates directly to the Business;
(b) relates directly to the Company’s actual or demonstrably anticipated
research and development or (c) results from any work performed by the Holder
for the Company.

6.5. Scope of Covenants. The Holder hereby acknowledges and agrees that the
covenants and the time, activity and other limitations set forth in this
Section 6 (or the lack thereof, as the case may be) are commercially reasonable
and are properly required to protect the Company and its Business. If any such
time or activity limitation (or the lack thereof) is determined to be
unreasonable or otherwise unenforceable by a court or other tribunal of
competent jurisdiction, the parties agree to the reduction of such time or
activity limitations (including the imposition of such a limitation if it is
missing) to such an area, period, scope of activity or other limitation as said
court or other tribunal shall deem reasonable and enforceable under the
circumstances. Also, if the Company seeks partial enforcement of this Section 6
as to only a time, scope of activity or other limitation that is reasonable,
then the Company shall be entitled to such reasonable partial enforcement. If
such reduction or (if the Company seeks partial enforcement) such partial
enforcement is not possible, or if a court or other tribunal of competent
jurisdiction declines for any or no reason to grant such reduction or partial
enforcement, as applicable, then the unenforceable provision or portion thereof
shall be severed as provided in Section 7.11, without affecting the remaining
provisions of this Agreement.

6.6. Tolling. The period of time in which the Holder is required to act, or
refrain from acting, pursuant to this Section 6 shall be tolled (shall not run)
for so long as the Holder is in breach of any of Holder’s obligations hereunder.

6.7. Business. For purposes of this Section 6, “Business” shall mean the
business activities conducted by or planned to be undertaken by the Company
while the Holder is a holder of any Common Stock acquired pursuant to this Award
or while the Holder is employed by the Company, including without limitation any
business involving the ownership, acquisition, development, investing in and
leasing of skilled nursing or other healthcare facilities.



--------------------------------------------------------------------------------

7. Additional Terms and Conditions of Award.

7.1. Withholding Taxes.

(a) As a condition precedent to the delivery of the Common Stock upon the
vesting of the Award, the Holder shall, upon request by the Company, pay to the
Company such amount as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award. If the Holder shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to the
Holder.

(b) The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (i) a cash payment to the
Company, (ii) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of
Common Stock having an aggregate Fair Market Value, determined as of the date on
which such withholding obligation arises (the “Tax Date”), equal to the Required
Tax Payments, (iii) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered to the Holder having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments
or (iv) any combination of (i), (ii) and (iii). Shares of Common Stock to be
delivered or withheld may not have a Fair Market Value in excess of the minimum
amount of the Required Tax Payments. Any fraction of a share of Common Stock
which would be required to satisfy any such obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Holder. No certificate
representing a share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full.

7.2. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the Award shall be
appropriately adjusted by the Committee. If any adjustment would result in a
fractional security being subject to the Award, the Company shall pay the Holder
in connection with the first vesting, in whole or in part, occurring after such
adjustment, an amount in cash determined by multiplying (a) such fraction
(rounded to the nearest hundredth) by (b) the Fair Market Value of such security
on the vesting date as determined by the Committee. The decision of the
Committee regarding any such adjustment and the Fair Market Value of any
fractional security shall be final, binding and conclusive.

7.3. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.



--------------------------------------------------------------------------------

7.4. Award Confers No Rights to Continued Employment or Service. In no event
shall the granting of the Award or its acceptance by the Holder, or any
provision of the Agreement or the Plan, give or be deemed to give the Holder any
right to continued employment or service by the Company, any Subsidiary or any
Affiliate of the Company, or affect in any manner the right of the Company, any
Subsidiary or any Affiliate of the Company to terminate the employment or
service of any person at any time.

7.5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

7.6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

7.7. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Aviv REIT, Inc., Attn: General
Counsel, 303 West Madison Street, Suite 2400, Chicago, IL 60606, and if to the
Holder, to the last known mailing address of the Holder contained in the records
of the Company. All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing
through the United States mail or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

7.8. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Maryland and construed in accordance therewith without giving effect to
principles of conflicts of laws.

7.9. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, including Section 5.8 relating to a Change in Control, and shall be
interpreted in accordance therewith. The Holder hereby acknowledges receipt of a
copy of the Plan.

7.10. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.



--------------------------------------------------------------------------------

7.11. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

7.12. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

7.13. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

7.14. Code Section 409A.

(a) This Agreement is intended to be excepted from the requirements of section
409A of the Code or to avoid accelerated taxation and/or the imposition of any
additional tax or penalty under section 409A of the Code, as applicable, and
shall be interpreted and construed consistent with that intent. Notwithstanding
such intention, the Board may, at any time and in its sole discretion and
without the Holder’s prior consent, amend this Agreement, adopt policies and
procedures or take any other actions (including amendments, policies, procedures
and actions with retroactive effect) as are necessary or appropriate to
(i) exempt this Agreement from the application of section 409A of the Code,
(ii) preserve the intended tax treatment of any such award or (iii) comply with
the requirements of section 409A of the Code, including without limitation any
such regulations guidance, compliance programs and other interpretive authority
that may be issued after the date of grant.

(b) Holders (or their beneficiaries) shall be responsible for all taxes with
respect to any awards under the Plan. The Board and the Company make no
guarantees to any person regarding the tax treatment of awards or payments made
under the Plan. Neither the Board nor the Company has any obligation to take any
action to prevent the assessment of any additional tax or penalty on any Holder
with respect to any award under section 409A of the Code or otherwise and none
of the Company or any of its Affiliates, or any of their employees or
representatives, shall have any liability to the Holder with respect thereto.

 

AVIV REIT, INC. By:  

 

Name:   Craig M. Bernfield Title:   Chairman and Chief Executive Officer

 

Accepted this      day of             , 20    

 



--------------------------------------------------------------------------------

Exhibit 10.1

Appendix IV

Summary of Total Direct Compensation



--------------------------------------------------------------------------------

Appendix IV

Aviv REIT

Compensation Summary

All awards and incentive opportunities are illustrative and subject to the terms
of the plans governing the awards. Figures provided herein do not represent a
guarantee of payment.

 

Name    Mark Wetzel Title    Chief Financial Officer Salary    $345,000         
Annual Incentive             Opportunity   

Target %

(as of base

salary)

   Threshold $    Target $    High $    60%    $103,500    $207,000    $414,000
Measures    Corporate    MBOs          

Weightings

   100%    0%      

AFFO

   75%         

Strategic/Operational

   25%          Long-Term Incentive            

Target Opportunity

   $750,000          Vehicle    PVRSUs (1)    TVRSUs (1)          

Weighting

   75%    25%       Range of Potential LTI Value    Threshold    Target    High
        $468,750    $750,000    $1,312,500    Total Direct Compensation:   
Threshold    Target    High         $917,250    $1,302,000    $2,071,500   

 

(1) PVRSU: Performance vested restricted stock unit

(1) TVRSU: Time vested restricted stock unit